

Exhibit 10.1


OFFICE LEASE AGREEMENT
FOR
BRYAN DAIRY EAST BUSINESS PARK
BACM 2005-3 BRYAN DAIRY INDUSTRIAL, LLC,
AS LANDLORD
AND
ZHONE TECHNOLOGIES, INC.,
AS TENANT
The submission of this document for examination does not constitute an option or
offer to lease space. This document shall have no binding effect on the parties
unless executed by the Landlord and the executed copy is delivered to the
Tenant.




--------------------------------------------------------------------------------



OFFICE LEASE
This Lease (the “Lease”) is made this 9th day of February, 2016 (“Effective
Date”) by and between BACM 2005-3 BRYAN DAIRY INDUSTRIAL, LLC, a Florida limited
liability company (the “Landlord”), and ZHONE TECHNOLOGIES, INC., a Delaware
corporation (the “Tenant”).
1.
BASIC LEASE PROVISIONS:

1.1
Project Name:        Bryan Dairy East Business Park

Address:        7300, 7320, 7340, 7360 and 7480 Bryan Dairy Road
Largo, Florida 33777
The Project is more particularly described in Schedule 1.
1.2
Building:        7340 Bryan Dairy Road

Unit/Suite No.:    150
1.3
Premises: 81,000 rentable square feet (“RSF”) as reflected on the floor plan
attached hereto as Schedule 2.

1.4
Tenant's Percentage Share: 28.86%. Based upon a Premises of 81,000 RSF in a
Project of 280,645 RSF. Landlord warrants and represents that the rentable
square foot measures for the Premises and Project have been determined in
accordance with the Standard Method for Measuring Floor Areas in Industrial
Buildings promulgated by the Association (“ANSI/BOMA Z.65.2-2009” or the BOMA
Standards).

1.5
Commencement Date: The date that Landlord delivers possession of the Premises to
Tenant.

1.6
Tenant Improvement Period: The period from the Commencement Date through the
date that is the earlier of (i) the date the Tenant Improvements (defined below)
are substantially complete as evidenced by the issuance of a certificate of
occupancy issued by the applicable governing authority with only minor punchlist
items remaining which do not affect Tenant’s ability to conduct its business; or
(ii) June 30, 2016.

Rent Commencement Date: The date that is one hundred eighty (180) days after the
expiration of the Tenant Improvement Period.
1.7
Expiration Date: The last day of the one hundred twentieth (120th) full calendar
month after the Rent Commencement Date.

1.8
Letter of Credit: $750,000.00. (See Paragraph 24)





--------------------------------------------------------------------------------



Security Deposit: $59,105.44. (See Paragraph 24)
1.9
Base Rent:

Period
(Months After Expiration of Tenant Improvement Period)
Annual Base Rent
Monthly Base Rent
1 – 6
$0.00
$0.00
7* - 12
$243,000.00**
$40,500.00
13 – 24
$500,580.00
$41,715.00
25 – 36
$515,597.40
$42,966.45
37 – 48
$531,065.32
$44,255.44
49 – 60
$546,997.28
$45,583.11
61 – 72
$563,407.20
$46,950.60
73 – 84
$580,309.42
$48,359.12
85 – 96
$597,718.70
$49,809.89
97 – 108
$615,650.26
$51,304.19
109 – 120
$634,119.77
$52,843.31
121 – 126
$326,571.68**
$54,428.61

*    Tenant’s obligation to pay Base Rent for the first Lease Year shall not
commence until the Rent Commencement Date.
**    The amount of Annual Base Rent shown in the table above for months 1-6 and
121-126 after the expiration of the Tenant Improvement Period is prorated to
account for the partial year.
1.10
Operating Expense Rent: Tenant's Percentage Share of Operating Expenses. The
estimated monthly charge for Operating Expense Rent during the first calendar
year of the Term (or portion thereof) is $14,850.00 and shall not exceed
$14,850.00 per month.

1.11
Base Year: Intentionally omitted.

1.12
Permitted Use: General office, telecommunications laboratory, light
manufacturing and warehouse use and ancillary purposes related thereto, and for
no other purposes.

1.13
Parking Spaces: See Paragraph 7.

1.14
Guarantor(s): Intentionally omitted.

1.15
Address for Payment of Rent and Notices:





--------------------------------------------------------------------------------



Landlord:
Tenant:
BACM 2005-3 BRYAN DAIRY INDUSTRIAL, LLC
c/o Colliers International Tampa Bay Florida
311 Park Place Boulevard, Suite 600
Clearwater, Florida 33759
Attn: Property Manager


ZHONE TECHNOLOGIES, INC.
7195 Oakport Street
Oakland, California 94261
Attn: CFO


With a copy of Notices only (not Rent payments) to:
With a copy of Notices only to:
BACM 2005-3 BRYAN DAIRY INDUSTRIAL, LLC
1601 Washington Avenue, Suite 700
Miami Beach, Florida 33139
Attn: Director of Real Estate
Fax: (305) 695-5379
Gray Robinson, P.A.
401 E. Jackson Street, Suite 2700
Tampa, Florida 33602
Attn: Stephen L. Kussner, Esq.
Fax: (813) 273-5145
 
 



1.16
Broker: Landlord's Broker is Colliers International Tampa Bay Florida and
Tenant's Broker is Colliers International Tampa Bay Florida. (See Paragraph 41)

1.17
Renewal Option(s): Tenant shall have the right and option(s) (each a “Renewal
Option” and collectively the “Renewal Options”), subject to the terms and
conditions of Paragraph 56 below, to renew the Term of this Lease for two (2)
additional terms (each a “Renewal Term” and collectively, the “Renewal Terms”)
for periods of sixty (60) months each.

1.18
Base Rent for Renewal Term: See Paragraph 56 below.

2.
DEFINITIONS: Unless the context otherwise specifies or requires, the following
terms will have the meanings set forth below:

2.1
Common Areas: shall mean all areas and facilities outside the Premises and
within the exterior boundaries of the Project that are not leased to other
tenants and that are provided and designated by Landlord, in its sole discretion
from time to time, for the general use and convenience of Tenant and other
tenants of the Project and their authorized representatives, employees, invitees
and the general public (such as common entrances, walkways, stairways,
elevators, restrooms, and lobbies) as more particularly set forth in Paragraph
4. Landlord may also designate, from time to time, other areas in the Project,
such as pedestrian walkways, patios, landscaped areas, sidewalks, service
corridors, elevators, restrooms, stairways, decorative walls, plazas, loading
areas, parking areas and roads for the non-exclusive use of Tenant. Landlord
shall have the right to change the designation and otherwise modify the Common
Areas provided that such change does not have a material adverse effect on
Tenant’s access to and from the Premises or visibility of the Premises or
Tenant’s signage.





--------------------------------------------------------------------------------



2.2
Operating Expenses: shall mean all direct costs of operating, servicing,
managing, repairing and maintaining the Project, the landscaping of Common Areas
of the Project and the parking lot or garage used as parking for the Project,
including any reasonable and necessary costs of operation, maintenance and
repair, computed in accordance with sound accounting principles applied on a
consistent basis, and will include by way of illustration, but not limitation:

(a)
all necessary costs of managing, operating, repairing and maintaining the
Project, including, without limitation, wages, salaries, fringe benefits and
payroll burden for employees at or below the level of regional manager and for
employees on-site utilized in the day to day operation of the Project; public
liability, flood, property damage and all other insurance premiums paid by
Landlord with respect to the Project; electricity, water, sewer, heating, air
conditioning, ventilating and all other utility charges (other than with respect
to utilities separately metered and paid directly by Tenant or other tenants);
the cost of contesting the validity or amount of real estate and personal
property taxes; janitorial services; access control; window cleaning; elevator
maintenance; fire detection and security services; gardening and landscape
maintenance; all costs of snow and ice removal; trash, rubbish, garbage and
other refuse removal; pest control; painting; facade maintenance; lighting;
exterior and partition (demising) wall repairs; roof repairs; maintenance of all
steam, water and other water retention and discharging piping, lakes, culverts,
fountains, pumps, weirs, lift stations, catch basins and other areas and
facilities, whether or not on-site; canal embankment and related maintenance;
noncapital repair and repainting of sidewalks due to settlement and potholes and
maintenance of parking areas; sanitary control; depreciation of machinery and
equipment used in any of such maintenance and repair activities; repair,
maintenance and replacement of signage located in the Project; management fees;
union increases; road sidewalk and driveway maintenance; and all other Project
maintenance, repairs and insurance;

(b)
the costs (amortized on a straight-line basis over their useful lives) of any
capital improvements: (A) made to the Project by Landlord primarily for the
purpose of reducing Operating Expenses; or (B) made to the Project by Landlord
primarily to comply with any governmental law or regulation that was not in
force at the Commencement Date;

(c)
the costs of supplies, materials, tools and equipment for repairs and
maintenance;

(d)
all real and personal property taxes, assessments (whether they be general or
special), sewer rents, rates and charges and any other federal, state or local
government charge, general, special, ordinary or extraordinary (but not
including income taxes, franchise taxes, margin taxes, excise tax,





--------------------------------------------------------------------------------



capital stock, inheritance, estate or gift taxes), which may now or hereafter be
levied or assessed against the land upon which the Project stands or the Project
for such year or the furniture, fixtures, machinery, equipment, apparatus,
systems and appurtenances used in connection with the Project for the operation
thereof (the “Taxes”). With respect to any assessment which may be levied
against or upon the Project and which under the laws then in force may be
evidenced by improvement or other bonds, or may be paid in annual installments,
there shall be included within the definition of taxes with respect to any year
only the amount currently payable on such bond for such year, or the current
annual installment for such year. Taxes shall not include the cost of any
special assessment, tax, or other governmental charge or levy that will have the
effect of funding improvements to the Project which are in the nature of capital
betterments or improvements, including but not limited to, parking garages,
parking lots, or parking facilities.
Operating Expenses shall not include:
(i)
depreciation on the Project or any Common Areas;

(ii)
costs of space planning, tenant improvements, marketing expenses, finders fees
and real estate broker commissions;

(iii)
any and all expenses for which Landlord is reimbursed (either by an insurer,
condemnor, tenant or other person or entity), but only to the extent of such
reimbursement;

(iv)
that portion of the salaries for on or off site personnel to the extent any of
them work for other projects owned by Landlord or the Project’s managing agent;

(v)
costs in connection with services or benefits of a type which are not Project
standards and are not available to Tenant, but are available to another tenant
or occupant;

(vi)
mark-ups on electricity and condenser cooling water for heat pumps in excess of
Landlord's costs therefore;

(vii)
Landlord's general overhead and administrative expenses not directly allocable
to the operation of the Project;

(viii)
attorneys' fees and cost related to negotiating or enforcing any tenant lease,
or resolving disputes with any lender of Landlord;

(ix)
cost of capital improvements unless meeting the requirements of Paragraph
2.2(b);





--------------------------------------------------------------------------------



(x)
interest on debt or amortization payments on any mortgage/deed of trust, or rent
on any ground lease; and

(xi)
federal and state taxes on income, death, estate or inheritance taxes.

Notwithstanding the foregoing, Operating Expenses shall also not include the
following: ground lease rent; advertising, marketing and promotional costs;
overhead and profit paid to subsidiaries or affiliates of Landlord for services,
supplies or materials provided on or to the Building or Project, to the extent
these costs exceed the amount customarily charged by an independent entity for
the same or substantially similar services, supplies and materials; any expenses
in connection with services or other benefits which are not offered to Tenant or
for which Tenant is charged for directly but which are provided to another
tenant or occupant of the Building or Project and the cost of which is included
as Operating Expenses; costs incurred by Landlord due to the violation by
Landlord of the terms and conditions of any lease of space in the Building or
Project; costs arising from latent defects in the base, shell or core of the
Building or Project where the Premises is located or improvements installed by
Landlord or repair thereof; costs of purchasing and installing sculpture,
paintings or other objects of art; and if the Premises are separately metered
for electric service and Tenant pays the utility company or Landlord based on
such separate meter, then Operating Expenses shall not include electric service
charges to any other tenant premises.
2.3
Environmental Law: shall mean any law, statute, ordinance or regulation
pertaining to health, industrial hygiene or the environment including, without
limitation, CERCLA (Comprehensive Environmental Response, Compensation and
Liability Act of 1980), RCRA (Resources Conservation and Recovery Act of 1976),
SARA (Superfund Amendments and Reauthorization Act of 1986), EPCRA (Emergency
Planning and Community Right-to-Know Act), and any applicable laws or
regulations of the State in which the Building is located.

2.4
Hazardous Substance: shall mean any substance, material or waste which is or
becomes designated, classified or regulated as being “toxic” or “hazardous” or a
“pollutant”, which is or becomes similarly designated, classified or regulated,
under any Environmental Law, including asbestos, petroleum and petroleum
products, or which becomes hazardous to the health and welfare of any occupants
in the Building.

2.5
Building Hours: Intentionally omitted.

2.6
Legal Requirements: shall mean any and all statutes, ordinances and requirements
of all municipal, state and federal authorities now in force, or which may
hereafter be in force, pertaining to the Premises, the Building and/or the
Project, including, but not limited to, the Americans with Disabilities Act.





--------------------------------------------------------------------------------



2.7
Schedules: shall mean the Schedules attached hereto and incorporated herein by
reference. This Lease contains the following Schedules:

Schedule 1    Description of Project
Schedule 2    Floor Plan of Premises
Schedule 3    Construction Rider
Schedule 4
Intentionally Omitted

Schedule 5    Rules and Regulations
Schedule 6    Tenant Acceptance Letter
Schedule 7    Tenant’s Signage
Schedule 8    Intentionally Omitted
2.8
Term/Lease Term: shall mean the initial term of this Lease. It shall commence as
of the Commencement Date and end as of the Expiration Date unless sooner
terminated as provided herein or extended pursuant to the terms of this Lease.

2.9
Lease Year: The first Lease Year shall be the period from the Commencement Date
through the last day of the twelfth (12th) full calendar month after the Rent
Commencement Date, and all subsequent Lease Years shall be the successive twelve
(12) month periods thereafter. If the Rent Commencement Date is not the first
day of a calendar month, then the first month after the Rent Commencement Date
shall include the partial calendar month commencing on the Rent Commencement
Date and the first full calendar month after the Rent Commencement Date.

3.
PREMISES:

3.1
Lease of Premises: Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, for the Term and subject to the agreements, covenants, conditions
and provisions set forth in this Lease, to which Landlord and Tenant hereby
mutually agree, the premises (the “Premises”) described in Paragraph 1 above.
The parties hereby stipulate the number of rentable square feet in the Premises
and both parties waive the right either may have to remeasure the same. Upon
occupancy of the Premises by Tenant, Tenant shall promptly execute and deliver
to Landlord the Tenant Acceptance Letter attached hereto as Schedule 6. Tenant
agrees to accept the Premises in its “as-is” condition except for latent defects
and violations of Legal Requirements existing as of the Commencement Date which
Landlord, at Landlord’s sole cost and expense, shall be obligated to cure, and
Tenant acknowledges that no representations with respect to the condition of the
Premises have been made by Landlord except as provided in this Lease.
Notwithstanding the foregoing, Landlord warrants that the roof and structural
components of the Building, and the building systems, including, but not limited
to, the electrical, plumbing and HVAC systems serving the Premises, will be in
good working order as of the Commencement Date. Landlord shall remedy the
violation of these warranties at the Landlord’s sole expense. Landlord
represents and warrants that, to Landlord’s actual knowledge, the Premises,
Project and





--------------------------------------------------------------------------------



Building are in compliance with applicable Legal Requirements as of the date of
this Lease.
3.2
Project: The Premises are a part of the project (the “Project”) described in
Paragraph 1. Landlord may increase, reduce or change the number, dimensions or
locations of the walks, buildings, mall areas, parking and other Common Areas
and other improvements located in the Project in any manner that Landlord, in
its reasonable discretion, shall deem proper; provided that such change does not
have a material adverse effect on Tenant’s access to and from the Premises or on
visibility of the Premises or Tenant’s signage, and does not reduce the parking
below the parking requirements under applicable Legal Requirements that apply to
the Project. Landlord further reserves the right to make alterations and/or
additions to and to build or cause to be built additional stories on the
Building and to add any buildings adjoining the Premises or elsewhere in the
Project. Without limiting the generality of the foregoing, Landlord may add
additional tenants, retail shops, building and parking facilities anywhere in
the Project. Such alterations and/or additions by Landlord shall not materially
impair Tenant's ability to use the Premises for its Permitted Use. Landlord
reserves the right to install, maintain, use, repair and replace pipes, ducts,
conduits and wires leading through the Premises and serving other parts of the
Building and/or Project in a manner that will not materially interfere with
Tenant's use of the Premises, except temporarily in the case of an emergency.
Landlord will also have the right to increase and expand the size of the Project
by adding additional land, buildings and other structures to the Project,
provided such expansion does not materially impair Tenant's ability to use the
Premises for its Permitted Use and Tenant's Percentage Share is equitably
adjusted. Landlord shall have the right to change the Project's name without
notice, to change the Project's street address upon ninety (90) days prior
notice, and the right to grant to any person or entity the exclusive right to
conduct any business or render any service in or to the Project, provided such
exclusive right shall not operate to prohibit Tenant from using the Premises for
the purpose set forth in Paragraph 1, to retain at all times master keys or
passkeys to the Premises, and to place such signs, notices or displays as
Landlord reasonably deems necessary or desirable upon the roof and exterior of
the Project.

3.3
Relocation of Tenant: Landlord does not have the right to relocate the Tenant.

4.
COMMON AREAS:

4.1
Tenant's Right to Use Common Areas: Landlord grants Tenant and its authorized
representatives and invitees the non-exclusive right to use the Common Areas
with others who are entitled to use the Common Areas subject to Landlord's
rights as set forth in this Lease.

4.2
Landlord's Control: Landlord has the right to: (a) establish and enforce
reasonable rules and regulations applicable to all tenants concerning the





--------------------------------------------------------------------------------



maintenance, management, use and operation of the Common Areas provided that
such rules and regulations are uniformly enforced and do not conflict with the
terms of this Lease, the initial rules and regulations are attached to the Lease
as Schedule 5; (b) close, if necessary, any of the Common Areas to prevent
dedication of any of the Common Areas or the accrual of any rights of any person
or of the public to the Common Areas; (c) close temporarily any of the Common
Areas for maintenance purposes; (d) select a person, firm or corporation which
may be an entity related to Landlord to maintain and operate any of the Common
Areas; and (e) designate other lands outside the exterior boundaries of the
Project to become part of the Common Areas. Notwithstanding the provisions of
this Paragraph, in exercising its rights hereunder, Landlord shall provide
Tenant with a means of reasonable access to and from the Premises and shall not
adversely affect the visibility of the Premises or Tenant’s signage.
5.
RENT:

5.1
Base Rent: Tenant will pay to Landlord as Rent for the use and occupancy of the
Premises at the times and in the manner provided below, Base Rent in the amount
specified in Paragraph 1.9 payable in U.S. funds, in advance starting on the
Rent Commencement Date and on or before the first day of each and every
successive calendar month thereafter during the Term without demand, setoff or
deduction except as otherwise provided in this Lease.

5.2
Operating Expense Rent:

(a)
Calculation.

In addition to Base Rent, commencing on the Rent Commencement Date and on or
before the first day of each and every successive calendar month during the Term
of this Lease, without demand, setoff or deduction except as otherwise provided
in this Lease, Tenant shall pay Tenant's Percentage Share, as specified in
Paragraph 1, of the Operating Expenses paid or incurred by Landlord in such year
(“Operating Expense Rent”).
Tenant's Percentage Share of the Operating Expenses is the proportion that the
rentable square footage of the Premises bears to the total rentable square
footage of the Project (said Percentage Share shall be adjusted in the event the
rentable area of the Project is increased or decreased). If the Project consists
of more than one building, Landlord reserves the right to contract for services
and/or utilities on a building-by-building basis. In such instance, Tenant's
Percentage Share for such Building wide services, utilities or other costs shall
be calculated based upon the rentable square footage of the Premises compared to
the rentable square footage of the Building (instead of the Project).




--------------------------------------------------------------------------------



Notwithstanding anything contained herein to the contrary, the Tenant’s
Percentage Share of Controllable Costs (defined below) payable by Tenant
hereunder shall not increase more than 5.0% per year of the Term, as determined
on a noncumulative basis. “Controllable Costs” means all Operating Expenses
other than Landlord’s insurance costs and expenses for all types of insurance
carried by Landlord applicable to the Project; Landlord’s utility costs and
expenses; Taxes; costs of any security; increases to Operating Expenses
occasioned by changes to any applicable law which become effective subsequent to
the date of this Lease; costs related to snow and ice removal; and costs related
to storm damage clean-up. Notwithstanding the foregoing, if Tenant exercises a
Renewal Option pursuant to Paragraph 1.17 above, the cap on annual increase of
the Controllable Costs of Operating Expenses shall not apply to the first
calendar year a Renewal Term. During the first full calendar year a Renewal
Term, Tenant’s Percentage Share of Operating Expenses shall be calculated based
on the actual amount of Operating Expenses for such calendar year. For the
second full calendar year of the Renewal Term and each calendar year of the
Renewal Term thereafter, the Controllable Costs of Operating Expenses shall not
increase more than five percent (5%) per year, as determined on a noncumulative
basis. In addition, the Operating Expense Rent for the calendar year 2016 cannot
exceed $2.20 per rentable square foot on an annual basis.
(b)
Payment: During December of each calendar year or as soon thereafter as
practicable, Landlord shall provide Tenant with a written notice of its estimate
(line item and detailed support included) of Operating Expense Rent for the
ensuing calendar year. On or before the first day of each month during the
ensuing calendar year, Tenant will pay to Landlord 1/12th of such estimated
amounts, provided that if such notice is not given in December, Tenant will
continue to pay on the basis of the prior year's estimate until the month after
such notice is given.

(c)
Statement: Within one hundred twenty (120) days after the close of each calendar
year or as soon after such one hundred twenty (120) day period as practicable
but in no event beyond one hundred eighty (180) days after the close of each
calendar year, Landlord will deliver to Tenant a statement of amounts of
Operating Expense Rent payable under this Lease for such calendar year. If such
statement shows an amount owing by Tenant that is more than the estimated
payments for such calendar year previously made by Tenant, Tenant will pay the
deficiency to Landlord within thirty (30) days after delivery of the statement.
If the total of the estimated monthly installments paid by Tenant during any
calendar year exceeds the actual expense adjustment amount due from Tenant for
such calendar year, such excess at Tenant’s election shall be either credited
against payments next due hereunder or refunded by Landlord to Tenant. The terms
and





--------------------------------------------------------------------------------



conditions of this Paragraph shall survive expiration or other termination of
this Lease.
(d)
Audit Rights. Landlord shall maintain records respecting Operating Expenses and
determine the same in accordance with sound accounting principles consistently
applied in accordance with the terms of this Lease. Tenant’s employees (or any
representative acting for Tenant who is being compensated on a non-contingency
basis) shall have the right, exercisable no more than once each calendar year on
reasonable notice and at a time reasonably acceptable to Landlord, to cause an
audit to be performed, at Tenant's sole cost and expense, of Landlord's
operations and/or books and records pertaining to Operating Expense Rent for the
preceding calendar year which books and records shall be made available to
Tenant in the greater Tampa/St. Petersburg, Florida area. In the event Landlord
has overstated Operating Expense Rent, within thirty (30) days after demand
therefor by Tenant accompanied by Tenant's verification of such overcharges by
an independent third party certified public accountant not compensated on a
contingency fee basis, Landlord shall reimburse Tenant for such overcharges. In
the event Landlord has understated Operating Expense Rent, within thirty (30)
days after completion of the audit, Tenant shall deliver to Landlord such
understated amount. In the event that the Operating Expenses are overstated by a
net amount of five percent (5%) or more, as verified by an independent,
third-party certified public accountant not compensated on a contingency fee
basis, Landlord shall reimburse Tenant for Tenant’s reasonable direct
out-of-pocket expenses for Tenant’s review of Landlord’s records.

(e)
Gross Up. Notwithstanding any provision of this Paragraph to the contrary, if
the Project (or Building, as applicable) is less than ninety-five percent (95%)
leased and/or occupied during any calendar year including but not limited to the
2016 calendar year, an adjustment shall be made so that Operating Expense Rent
shall be computed for such year as though ninety-five percent (95%) of the
Project (or Building, as applicable) had been leased and occupied during such
year.

5.3
Sales Tax; Additional Rent: Only if and to the extent actually charged by any
applicable governmental or quasi-governmental authority, Tenant agrees to pay to
Landlord, concurrently with Tenant's payments under this Lease, all sales and
use taxes that are imposed upon any payment to be made by Tenant to Landlord
under this Lease (collectively, “Rent Taxes”). Tenant shall also be responsible
for timely payment of sales and use taxes, if any (and for any interest and
penalties assessed for untimely payment), on all payments to third parties or
performance by Tenant under the Lease. All sums of money as shall become due and
payable by Tenant to Landlord under this Lease, including, without limitation,
Rent Taxes and Operating Expense Rent shall be deemed “Additional Rent”, which
Tenant





--------------------------------------------------------------------------------



shall be obligated to pay. Landlord shall have the same remedies for default in
the payment of Additional Rent as are available to Landlord in the case of a
default in the payment of Base Rent. All Base Rent, Operating Expense Rent and
additional sums payable hereunder are sometimes collectively referred to as
“Rent.”
5.4
Late Fee / Default Interest: Any installment of Rent not paid when due and
payable shall bear interest at ten percent (10%) per annum from the date due
until paid and shall be subject to a late charge in the amount equal to five
percent (5%) of the amount due. In the event any check, bank draft or negotiable
instrument given for any payment under this Lease shall be dishonored at any
time for any reason whatsoever not attributable to Landlord, Landlord shall be
entitled, in addition to any other remedy that may be available, to an
administrative charge of two hundred fifty dollars ($250.00).

5.5
First Month's Rent. The Base Rent installment and the Operating Expense Rent
installment due for the first full calendar month after the Rent Commencement
Date and the Letter of Credit shall be delivered to Landlord by Tenant prior to
the Commencement Date.

5.6
Proration: If for any reason other than the default of Tenant, this Lease
commences on a day other than the first day of a calendar month or terminates on
a day other than the last day of a calendar month or year, the amount of Rent
payable by Tenant for such partial month or year will be prorated on a per diem
basis, as applicable. In addition, if the Rent Commencement Date is a day other
than the first day of a calendar month, the first month of the Term of this
Lease during which Tenant is obligated to pay Base Rent shall be the period from
the Rent Commencement Date through the last day of the first full calendar month
after the Rent Commencement Date. All subsequent months of the Term of the Lease
shall be successive, actual calendar months.

6.
USE OF PREMISES:

6.1
Quiet Enjoyment: Tenant shall, and may peacefully have, hold, and enjoy the
Premises, subject to the other terms hereof provided that Tenant timely pays the
Rent within any applicable notice and grace period, and timely performs all of
Tenant's covenants and agreements herein contained. This covenant and all other
covenants of Landlord shall be binding upon Landlord and its successors only
with respect to breaches occurring during its or their respective periods of
ownership of Landlord's interest hereunder.

6.2
Effect on Insurance: Tenant shall not use any portion of the Premises for
purposes other than those specified in Paragraph 1 and no use shall be made or
permitted to be made upon the Premises, nor acts done, which would cause
cancellation of any insurance policies covering the Project. If Landlord's
insurance premiums increase due to Tenant's specific activity, Landlord may
elect to charge Tenant





--------------------------------------------------------------------------------



directly for such additional cost as Additional Rent hereunder and Tenant shall
pay Landlord for the same within ten (10) days after written demand thereof.
6.3
Miscellaneous Restrictions: Tenant agrees not to cause, permit or suffer any
waste or damage, disfigurement or injury to the Premises or the fixtures or
equipment thereof or the Common Areas. Tenant will not use the Premises for
washing clothes or cooking (except for a small kitchenette customarily located
in an office). Tenant will not obstruct the Common Areas in the Project or use
the same for business operations or advertising. Tenant will not use the
Premises for any purpose which would create unreasonable elevator loads, cause
structural loads to be exceeded or adversely affect the mechanical, electrical,
plumbing or other base building systems. Tenant will at all times comply with
the rules and regulations of the Project attached hereto as Schedule 5 and with
such additional rules and regulations as may be commercially reasonably adopted
by Landlord from time to time; provided that such rules and regulations are
uniformly enforced and do not conflict with the terms of this Lease.

6.4
Prohibited Uses: Tenant shall use and occupy the Premises for the Permitted Use
specified in Paragraph 1.12 and for no other use or purpose. In addition, and
not by way of limitation of the restrictions on use set forth herein, Tenant
shall not use or permit the use of the Premises in any manner, nor shall Tenant
keep the Premises in such a condition, which violates any Legal Requirements (as
defined in Paragraph 2) now in effect or hereafter promulgated regulating the
use, condition or occupancy of the Premises, or the conduct of Tenant's
employees and agents, and Tenant, at its sole expense, shall promptly comply
with all such applicable Legal Requirements and Tenant will indemnify, defend
and hold harmless Landlord from any failure to materially comply with any Legal
Requirements and from all fines, suits, proceedings, claims, demands or actions
of any kind arising out of or in connection with the occupancy or use of the
Premises by Tenant. Notwithstanding any provision in this Lease to the contrary,
Tenant shall not be required to make any alterations or improvements to the
Premises in order to cure any violation of Legal Requirements as of the
Commencement Date. In the event any alterations or improvements to the Premises
are required in order to cure any violation of Legal Requirements that occurred
on or before the Commencement Date, Landlord, at Landlord’s sole cost, shall
perform such alterations or improvements within a reasonable period of time.
Tenant shall not use or permit any part of the Premises to be used for any
unlawful purpose.

6.5
Temporary Closure: Notwithstanding anything contained in this Lease to the
contrary, should Landlord determine in its reasonable opinion that an emergency
or force majeure condition exists that threatens the Building or Project or any
of the tenants or persons therein, or any of their property (e.g. an impending
hurricane, a bomb threat to the Building and/or Project), including, but not
limited to, emergencies caused by persons or natural conditions outside of
Landlord's control, Landlord shall have the right to close the Building and/or
the Project and





--------------------------------------------------------------------------------



require all tenants, including Tenant, to evacuate the Building until such
emergency ceases to exist. Such closure shall not affect Base Rent, any other
Rent or the Lease Term.
7.
PARKING:

7.1
Tenant's Parking Rights: Subject to the rules and regulations of the Project,
Tenant shall be entitled to the non-exclusive use of one hundred seventy (170)
parking spaces at the Project, which shall include (i) one hundred five (105)
parking spaces at the Project in the parking area immediately adjacent to the
Premises (the “Premises Parking Spaces”), which Premises Parking Spaces do
include the two (2) parking spaces located directly to the north of the loading
dock area at the front of the Premises, and (ii) the parking area located
adjacent to the building at the Project with an address of 7320 Bryan Dairy
Road. Tenant and its authorized representatives will park their cars only in
areas specifically designated for that purpose by Landlord. If Tenant or its
authorized representatives fails to park their cars in the designated parking
areas, Landlord may charge Tenant as and for liquidated damages thirty dollars
($30.00) per each day or partial day for each car parked in area other than
those designated. Tenant will not park or permit the parking of any vehicles
adjacent to loading areas so as to interfere in any way with the use of such
areas. Landlord shall have the right, in Landlord’s sole discretion, to
designate parking spaces for the exclusive use of a particular tenant or
tenants. Landlord will have the right to institute reasonable procedures and/or
methods to enforce the terms of this Paragraph, including, but not limited to, a
card access system, the hiring of parking attendants or a management company.

7.2
Parking Charges: During the term of this Lease and any Renewal Term, Tenant
shall not have to pay any parking charges for the use of the parking spaces that
Tenant has the right to use pursuant to Paragraph 7.1, other than any charges as
a result of Tenant not parking in the designated parking areas.

8.
SIGNAGE: Tenant, at Tenant's sole cost and expense, will install and maintain
signage on the façade directly above the entrance doors for the Premises;
provided, however, all signage shall be subject to Landlord’s prior review and
approval, which shall not be unreasonably withheld, and shall comply with all
Legal Requirements and with all other rules and regulations related to signage
that apply to the Project. All such letters and numerals shall be in the form
specified by Landlord, and no other shall be used or permitted on the Premises.
The logo of the Tenant shall be permitted to be placed on the sign. Without
Landlord's prior written approval, Tenant shall not place any signs within the
Premises, which are visible from the outside of the Premises. Notwithstanding
the foregoing, Landlord has approved the signage set forth in Schedule 7
attached hereto.





--------------------------------------------------------------------------------



9.
ASSIGNMENT AND SUBLETTING:

9.1
Prohibition: Tenant shall not assign this Lease or sublet any portion of the
Premises without prior written consent of the Landlord, which consent shall not
be unreasonably withheld or delayed, provided Tenant is not in default beyond
any applicable grace period under the Lease at the time of such request. The
parties agree that it shall be reasonable for Landlord to withhold consent if
(i) Landlord is not reasonably satisfied with the identity, reputation or
business character of the proposed assignee or sublessee, (ii) the proposed
assignee or sublessee is an existing tenant of the Project, (iii) the identity
of or the use contemplated by the proposed assignee or sublessee would violate
an exclusive given by Landlord to another tenant, (iv) the proposed assignee or
sublessee is a governmental subdivision or agency or any person or entity who
enjoys diplomatic or sovereign immunity, or (v) if Landlord or its agents have
delivered a term sheet to such proposed assignee or sublessee regarding other
available space in the Project within the preceding six (6) months of the
proposed assignment or sublease. Any change in the majority ownership, interest
or control of Tenant, if Tenant is a corporation, partnership, limited liability
company or other similar type entity, shall constitute an assignment for
purposes of this Paragraph to the extent that Tenant is not a publicly traded
company. Notwithstanding any consent by Landlord, Tenant shall remain jointly
and severally liable (along with each approved assignee and sublessee, which
shall automatically become liable for all obligations of Tenant hereunder with
respect to that portion of the Premises so transferred), and Landlord shall be
permitted to enforce the provisions of this Lease directly against Tenant or any
assignee or sublessee without proceeding in any way against any other party. In
the event of an assignment, contemporaneously with the granting of Landlord's
consent, Tenant shall cause the assignee to expressly assume in writing and
agree to perform all of the covenants, duties and obligations of Tenant
hereunder and such assignee shall be jointly and severally liable therefore
along with Tenant. No usage of the Premises different from the usage provided
for in Paragraph 1 above shall be permitted, and all other terms and provisions
of the Lease shall continue to apply after such assignment or sublease.

Notwithstanding any provision in the Lease to the contrary, Tenant may assign
this Lease or sublease part or all of the Premises without Landlord's consent
to: (i) any corporation, limited liability company, or partnership that
controls, is controlled by, or is under common control with, Tenant, or (ii) any
corporation or limited liability company resulting from the merger or
consolidation with Tenant or to any entity that acquires all of Tenant's assets
as a going concern of the business that is being conducted on the Premises
(collectively, an “Affiliate”); provided that (a) Tenant remains liable under
the Lease, (b) Tenant provides Landlord notice of the assignment and/or sublease
at least fifteen (15) days prior to the effective date, to the extent Tenant is
permitted to do so under applicable law, together with current financial
statements of the Affiliate certified by an




--------------------------------------------------------------------------------



executive officer of the Affiliate, and (c) Tenant delivers to Landlord an
assumption agreement reasonably acceptable to Landlord executed by Tenant and
the Affiliate, except in the event of a merger by operation of law, together
with a certificate of insurance evidencing the Affiliate’s compliance with the
insurance requirements of Tenant under this Lease.
9.2
Consent Process: If Tenant requests Landlord's consent to an assignment of this
Lease or subletting of all or part of the Premises, Landlord may, at its option:
(i) approve such sublease or assignment (but no approval of an assignment or
sublease shall relieve Tenant of any liability hereunder); (ii) negotiate
directly with the proposed subtenant or assignee and, in the event Landlord is
able to reach agreement with such proposed subtenant or assignee, upon execution
of a lease with such subtenant or assignee, terminate this Lease (in part or in
whole, as appropriate) upon twenty (20) days' notice; (iii) recapture the
Premises or applicable portion thereof from Tenant and terminate this Lease (in
part or in whole, as appropriate) upon twenty (20) days' notice in which case
Landlord shall be permitted to lease the Premises to any third party; or (iv) if
Landlord should fail to notify Tenant in writing of its decision within a twenty
(20) day period after Landlord is notified in writing of the proposed assignment
or sublease, Tenant shall have the right to make a second request, in writing to
Landlord for such approval, which second request shall state in bold face that
the request constitutes Tenant's second request and that Landlord has ten (10)
days within which to respond. Notwithstanding any provision contained herein to
the contrary, Landlord shall be deemed to have approved such sublease or
assignment, unless Landlord gives Tenant its written objection thereto within
ten (10) days after receipt of the second request for such approval. If Landlord
consents to any assignment or sublease, Tenant shall pay to Landlord, on demand
as Additional Rent, an administrative fee of one thousand dollars ($1,000.00)
and will reimburse Landlord for all reasonable attorneys’ fees and costs
associated with Landlord’s consent to the assignment or sublease.

9.3
Profit: If Tenant assigns this Lease or subleases all or part of the Premises at
a rental rate that exceeds the rentals paid to Landlord, then one-half (1/2) of
any such excess shall be paid over to Landlord by Tenant after subtracting any
reasonable out of pocket costs incurred in connection with such sublease or
assignment such as advertising costs, brokerage commissions, architectural fees,
attorney fees and leasehold improvements for the subject space.

10.
INTENTIONALLY OMITTED.

11.
MAINTENANCE, REPAIRS, ALTERATIONS:

11.1
Tenant's Obligations: Except as set forth in Paragraph 3.1, Tenant has agreed to
accept the Premises in its “AS IS” condition without any representation or
warranty of any kind. Tenant acknowledges that the Premises are in good order
and repair, unless otherwise indicated herein. Tenant shall, at its own expense
and





--------------------------------------------------------------------------------



at all times, maintain the Premises in good and safe condition. Tenant, at
Tenant's expense, shall be responsible for all maintenance and repairs required
in the Premises, including, but not limited to, all electrical wiring, plumbing
and HVAC installations and any other Building systems or Building equipment
exclusively serving the Premises, telecommunications or computer cabling,
supplemental HVAC equipment, flooring, wall surfaces, light fixtures, plumbing
fixtures or the like exclusively serving the Premises. Landlord shall maintain
and repair, in a first class and workmanlike manner, the roof, exterior walls,
structural foundations, parking areas and other Common Areas, interior
structural walls, structural components of the Building, and Building systems
that do not exclusively service the Premises, including, but not limited to,
mechanical, plumbing, electrical and HVAC systems in the Building that do not
exclusively serve the Premises, and the costs thereof shall be included in
Operating Expenses, subject to Paragraph 2.2 of the Lease. Landlord’s
maintenance shall be made within a reasonable period of time (depending on the
nature of the repair or replacement needed) after receiving notice from Tenant
or Landlord having actual knowledge of the need for a repair or replacement.
As part of Tenant’s obligation to maintain and repair the HVAC system, Tenant
shall enter into an annual contract (the “HVAC Contract”) with an air
conditioning repair firm (the “HVAC Contractor”) which is fully licensed to
repair air conditioning units in the State in which the Project is located and
which is approved in advance by Landlord. No later than thirty (30) days prior
to the Commencement Date and upon Landlord’s written request thereafter but in
no event more than one (1) time per year, Tenant shall deliver to Landlord a
copy of the HVAC Contract and proof that the annual premium for the HVAC
Contract has been paid. The HVAC Contractor shall (i) regularly service the air
conditioning unit(s), changing belts, filters and other parts as required, (ii)
perform emergency and extraordinary repairs on the air conditioning units, and
(iii) keep a detailed record of all services performed at the Premises and
prepare a yearly report to be furnished to Landlord promptly at the end of each
calendar year.
Notwithstanding anything in this Lease to the contrary, provided Tenant
maintains the HVAC system serving the Premises as set forth above, including,
but not limited to, maintaining the HVAC Contract, in the event that the HVAC
Contractor determines that an HVAC unit serving the Premises needs maintenance
or repairs that will cost in excess of $1,000.00 (the “HVAC Unit Cap”) for a
particular calendar year, then Landlord shall reimburse Tenant for the cost of
such maintenance or repairs in excess of the HVAC Unit Cap per HVAC unit, within
thirty (30) days after Tenant provides Landlord an invoice for the cost of such
maintenance or repairs, unless such maintenance or repair is required as a
result of the negligence or willful misconduct of Tenant or Tenant’s employees,
contractors, agents or invitees.




--------------------------------------------------------------------------------



Notwithstanding anything in this Lease to the contrary, provided Tenant
maintains the HVAC system serving the Premises as set forth above, including,
but not limited to, maintaining the HVAC Contract, in the event that the HVAC
Contractor reasonably determines that an HVAC unit serving the Premises needs
replacement, then Landlord, at Landlord’s sole cost, shall replace such HVAC
unit, unless such replacement is required as a result of the negligence or
willful misconduct of Tenant or Tenant’s employees, contractors, agents or
invitees.
11.2
Limitations: Tenant may make any improvements or alterations to the Premises
without Landlord's prior written consent, if they are nonstructural, do not
affect any Building system, cost less than Twenty-Five Thousand Dollars
($25,000.00) in the aggregate during any twelve (12) month period, cannot be
seen from the exterior of the Premises, and otherwise comply with all Legal
Requirements and the following provisions of this Paragraph 11. In addition,
Tenant may make nonstructural changes to its equipment, LAN fiber and telecom
and LAN wiring without Landlord’s prior written consent. All other improvements
or alterations to the Premises require Landlord's prior written consent. Prior
to the commencement of any repair, improvement, or alteration, Tenant shall give
Landlord at least two (2) business days prior written notice in order that
Landlord may post appropriate notices to avoid any liability for liens. All
repairs, improvements or alterations will be made by a licensed and insured
contractor, consented to by Landlord, (if such improvement or alteration
requires Landlord’s prior written consent), and performed in a good and
workmanlike manner. All materials used shall be of a quality comparable to or
better than those in the Premises (or such specific materials that Landlord may
identify) and shall be in accordance with plans and specifications approved by
Landlord.

11.3
Liens: Tenant will pay all costs of construction done by it or caused to be done
by it on the Premises as permitted by this Lease. Tenant will keep the Project
free and clear of all construction, mechanic's, materialman's, laborer's and
supplier's liens, resulting from construction done by or for Tenant. The
interest of Landlord in the Premises and the Project shall not be subject to
liens for improvements made by Tenant. Any lien filed by any contractor,
materialman, laborer or supplier performing work for Tenant shall attach only to
Tenant's interest in the Premises. Tenant agrees to indemnify, defend and hold
harmless Landlord from and against any and all costs and liabilities (including
attorneys' fees and expenses) and any and all construction, mechanic's,
materialman's, laborer's or supplier's liens arising out of or pertaining to any
improvements or construction done by Tenant. All persons and entities
contracting or otherwise dealing with Tenant relative to the Premises or the
Project are hereby placed on notice of the provisions of this Paragraph, and
Tenant shall further notify in writing such persons or entities of the
provisions of this Paragraph prior to commencement of any Tenant work in the
Premises. If any construction, mechanic's, materialman's, laborer's or
supplier's lien is ever claimed, fixed or asserted against the Premises or any
other portion of the Project in connection with any such Tenant work,





--------------------------------------------------------------------------------



Tenant shall, within ten (10) days after receipt by Tenant of notice of such
lien, discharge same as a lien either by payment or by posting of any bond as
permitted by law. If Tenant shall fail to discharge any such lien, whether valid
or not, within ten (10) days after receipt of notice from Landlord, Landlord
shall have the right, but not the obligation, to discharge such lien on behalf
of Tenant and all costs and expenses incurred by Landlord associated with the
discharge of the lien, including, without limitation, attorneys' fees, shall
constitute Additional Rent hereunder and shall be immediately due and payable by
Tenant.
11.4
Surrender of Premises: On the last day of the Term hereof or on any sooner
termination, Tenant shall surrender the Premises to Landlord in the same
condition as when received, ordinary wear, tear and casualty and condemnation
excepted, and clear and free of debris. Tenant shall repair any damage to the
Premises occasioned by the installation or removal of Tenant's trade fixtures,
furnishings and equipment. Any of Tenant's property remaining in the Premises
after the expiration or earlier termination of this Lease shall be deemed
abandoned by Tenant, and Landlord, in addition to all other rights and remedies
it may have, shall have the right to keep in place and use all of such property
in the Premises and/or remove any or all of such property from the Premises,
which may then be disposed of, or stored at the cost of and for the account of
Tenant. Landlord shall not be responsible for the care or safekeeping of any
such property and Tenant waives any claim against Landlord relating thereto. The
provisions of this Paragraph shall survive the expiration or earlier termination
of this Lease.

12.
ENTRY AND INSPECTION: Tenant shall permit Landlord or Landlord's agents to enter
upon the Premises at reasonable times upon at least one (1) business days prior
notice (which may be verbal) for the purpose of inspecting the same, performing
any services required of Landlord hereunder and showing the Premises to
potential and existing mortgagees and purchasers and prospective tenants of
other space in the Project. Notwithstanding the foregoing, Landlord is not
required to give notice to Tenant if Landlord must enter the Premises because of
an emergency. Tenant will permit Landlord at any time within one hundred and
eighty (180) days prior to the expiration or early termination of this Lease, to
place upon the Premises any usual “To Let” or “For Lease” signs, and permit
potential tenants to inspect the Premises.

13.
INDEMNIFICATION:

13.1
Indemnification. Subject to Paragraph 16 below, Tenant shall defend, indemnify
and hold Landlord harmless from and against any and all claims, demands, losses,
penalties, fines, fees, charges, assessments, liabilities, damages, judgments,
orders, decrees, actions, administrative or other proceedings, costs and
expenses (including reasonable attorneys' and expert witness fees, and court
costs) arising or alleged to arise from: (i) any violation or breach of this
Lease or Legal Requirements by any Tenant Parties (as defined below), (ii)
damage, loss or injury to persons, property or business directly or indirectly
arising out of any Tenant





--------------------------------------------------------------------------------



Party's use of the Premises or Project, or out of any other negligent act or
omission or intentional misconduct of any Tenant Parties, or (iii) any other
damage, loss or injury to persons, property or business occurring in, about or
from the Premises, except to the extent that such other damage, loss or injury
to persons, property or business is caused by the negligence or intentional
misconduct of Landlord Parties (as defined below). For purposes of this
provision, "Tenant Parties" shall mean Tenant, any other occupant of the
Premises and any of their respective agents, employees, contractors, and
invitees. Subject to Paragraph 16 below. Landlord shall defend, indemnify and
hold Tenant harmless from and against any all claims, demands, losses,
penalties, fines, fees, charges, assessments, liabilities, damages, judgments,
orders, decrees, actions, administrative or other proceedings, costs and
expenses (including reasonable attorneys' and expert witness fees and court
costs), arising or alleged to arise from: (i) any violation or breach of this
Lease by any Landlord Party (as defined below), and (ii) damage, loss or injury
to persons, property or business directly or indirectly arising out of any other
negligent act or omission of any Landlord Parties, except to the extent that
such other damage, loss or injury to persons, property or business is caused by
the negligence or intentional misconduct of Tenant Parties. For purposes of this
provision "Landlord Parties" shall mean Landlord and its agents, employees and
contractors. The provisions of this Paragraph 13.1 shall survive the termination
of this Lease.
13.2
Release: Landlord and Tenant, for themselves and their respective heirs, legal
representatives, successors and assigns, do hereby fully and forever release,
remise, acquit and discharge the other party and such other party’s respective
partners, managers, members, officers, directors, employees, agents, attorneys,
affiliates, subsidiaries, parents, heirs, legal representatives, successors and
assigns, and each of them, of and from any and all special, consequential,
remote, unforeseeable, and punitive damages. The provisions of this Paragraph
13.2 shall survive the termination of this Lease.

14.
TENANT'S INSURANCE: At all times during the Term of this Lease, Tenant shall, at
its sole expense, procure and maintain the following types of insurance
coverage:

14.1
Commercial General Liability: Commercial General Liability insurance, including
Bodily Injury and Property Damage Liability, Products and Completed Operations,
Personal and Advertising Injury Liability, and Fire Damage Liability against any
and all damages and liability, including attorneys' fees and expenses, on
account of or arising out of injuries to or the death of any person or damage to
property, however occasioned, in, on or about the Premises in amounts not less
than one million dollars ($1,000,000.00) per occurrence, three million dollars
($3,000,000.00) annual aggregate, and one hundred thousand dollars ($100,000.00)
Fire Damage Liability (the required limits set forth in this Paragraph 14.1 can
be met through a combination of primary and excess umbrella coverage);





--------------------------------------------------------------------------------



14.2
Personal Property: Insurance on an all risks basis, excluding Earthquake and
Flood, covering one hundred percent (100%) of the replacement cost value of
property at the Premises, including leasehold improvements, trade fixtures,
merchandise, furnishings, equipment, goods and inventory;

14.3
Mechanical Equipment: Where applicable, insurance covering central heating, air
conditioning and ventilating systems, generators, refrigeration equipment,
machinery and electrical equipment, boilers, and other high pressure piping and
machinery, and other similar apparatus installed in the Premises, including
Business Income loss;

14.4
Business Income: Business Interruption insurance for a period of not less than
twelve (12) months from the date of fire or casualty;

14.5
Employer's Liability/Workers' Compensation: If and to the extent required by
applicable law, Employer's Liability insurance with limits not less than five
hundred thousand dollars ($500,000.00), and Workers' Compensation insurance
providing statutory state benefits for all persons employed by Tenant in
connection with the Premises;

14.6
Sprinkler Leakage: Insurance covering damage from leakage of sprinkler systems
now or hereafter installed in the Premises in an amount not less than the
current replacement cost covering Tenant's merchandise, Tenant's improvements
and Tenant's trade fixtures; and

14.7
Automobile Liability: Automobile liability insurance in commercially reasonable
amounts, covering company owned vehicles, if any.

14.8
Other Insurance: Intentionally omitted

14.9
Form of Insurance/Companies: All insurance provided for in Paragraph 14 hereof
shall be in a form satisfactory to Landlord and carried with insurance companies
reasonably acceptable to Landlord that are licensed or authorized to do business
in the State in which the Project is located, are in good standing with the
Department of Insurance in the State in which the Project is located and have a
current rating issued by A.M. Best Company of not less than A-:VII, and/or whose
claim paying ability is rated no lower than A by Standard & Poor's Ratings
Service and A2 by Moody's Investors Service. Insurance coverage shall be written
as primary policy coverage and not contributing with or excess of any coverage,
which Landlord may carry, and LNR Partners, LLC, Landlord, and Landlord's
managing agent shall be named as Additional Insureds with respect to Commercial
General Liability and Automobile Liability, including any Umbrella or Excess
policies. Tenant shall furnish Landlord at the inception of this Lease (i) a
Certificate of Insurance evidencing that all such insurance is in effect and
that Landlord will be given at least thirty (30) days prior written notice of
cancellation or non-renewal, and (ii) proof that premiums have been paid by
Tenant. Not later





--------------------------------------------------------------------------------



than fifteen (15) days prior to the expiration of any insurance policy, evidence
of renewals or replacements of such policy shall be delivered to Landlord,
together with proof of payment of the associated premiums. In the event Tenant
shall fail to procure any contract of insurance required under the terms hereof
or any renewal of or replacement for any contract of insurance that is expiring
or has been canceled, Landlord may, but shall not be obligated to, procure such
insurance on behalf of Tenant and the cost thereof shall be payable to Landlord
as Additional Rent within ten (10) days following written demand therefor.
15.
LANDLORD'S INSURANCE:

15.1
All Risk: Landlord (or its principals naming Landlord as an additional insured)
shall maintain fire and extended coverage insurance on the Project and the
Premises (which may include vandalism and malicious mischief coverage) and such
endorsements as Landlord may require (or is otherwise reasonably consistent with
other similarly situated buildings) in an amount not less than the full
replacement value thereof (which may be exclusive of foundations), or in such
amounts as any mortgagee of Landlord shall require, with such deductibles as
shall be determined by Landlord from time to time. Landlord (or its principals
naming Landlord as an additional insured) reserves the right to self-insure the
Project so long as a financial institution such as an insurance company, bank,
savings and loan association, or pension fund having a net worth of at least one
hundred million dollars ($100,000,000.00) owns an interest in the Project of
fifty percent (50%) or more. Landlord (or its principals naming Landlord as an
additional insured) also reserves the right to provide the insurance required
hereunder as part of a blanket policy. All insurance obtained by Landlord in
connection with the Project shall be passed through to the tenants of the
Project, including Tenant, as part of the Operating Expenses, and payments for
losses thereunder shall be made solely to Landlord or Landlord's mortgagee as
their interests shall appear. In the event of self-insurance, the premium cost
equivalency of such policy or policies shall be a part of the Operating
Expenses. In the event of blanket insurance, Landlord shall reasonably allocate
the portion of the blanket premium to the Operating Expenses for the Project.

15.2
Liability: Landlord shall maintain a policy or policies of commercial general
liability insurance with respect to the Common Areas and the activities thereon
in such amounts as Landlord or any mortgagee of Landlord may require. Such
liability insurance shall be passed through to the tenants of the Project,
including Tenant, as part of the Operating Expenses, and payments for losses
thereunder shall be made solely to Landlord or Landlord’s mortgagee as their
interests appear. In the event of self-insurance (as referenced in Paragraph
15.1 above), the premium cost equivalency of such policy or policies shall be
part of the Operating Expenses.





--------------------------------------------------------------------------------



15.3
Other: Landlord may purchase other insurance which Landlord or any mortgagee of
Landlord may reasonably require, provided that such insurance is similar to
insurance generally purchased by other landlords of properties similar to the
Project and located in the greater Tampa/St. Petersburg, Florida area. The costs
of all such insurance shall be part of the Operating Expenses. Landlord may
hereafter raise or lower such coverage in such amounts as may from time to time
be prudent to Landlord within its reasonable discretion or as Landlord's
mortgagee may require.

16.
SUBROGATION; WAIVER: Landlord and Tenant shall each obtain from their respective
insurers under all policies of property insurance maintained by either of them
at any time during the Term hereof insuring or covering the Premises or Project,
as applicable, a waiver of all rights of subrogation which the insurer of one
party might otherwise have, if at all, against the other party. Landlord and
Tenant each waive, and release each other from and against, all claims for
recovery against the other for any loss or damage to the property of such party
arising out of fire or other casualty coverable by property insurance policies
required to be carried by the parties pursuant to this Lease or actually carried
by the parties to this Lease, even if such loss or damage shall be brought about
by the fault or negligence of the other party or such party’s agents; provided,
however, such waiver by Landlord shall not be effective with respect to Tenant’s
liability described in Paragraph 21 below. This waiver and release is effective
regardless of whether the releasing party actually maintains the insurance
required pursuant to the terms of this Lease and is not limited to the amount of
insurance actually carried, or to the actual proceeds received after a loss. In
addition, if not otherwise covered by insurance maintained by Landlord or Tenant
and attributable to the gross negligence or willful misconduct of Landlord,
Tenant assumes all risk of damage of Tenant’s property within the Premises and
the Project, including any loss or damage caused by water leakage, fire, wind
storm, explosion, theft, act of any other tenant, or other cause. The foregoing
sentence shall in no event negate any responsibilities of Landlord for
maintaining the Premises and Project as required by the terms of this Lease.

17.
UTILITIES AND SERVICES:

17.1
Standards. Landlord will provide, at points in or near the Premises, the
facilities necessary to enable Tenant to obtain for the Premises water,
electricity, telephone and sanitary sewer service. Tenant shall not at any time
over burden or exceed the capacity of the mains, feeders, ducts, conduits, or
other facilities by which such utilities are supplied to, distributed in or
serve the Premises. If Tenant desires to install any equipment which shall
require additional utility facilities or utility facilities of a greater
capacity than the facilities provided by Landlord, such installation shall be
subject to Landlord’s prior written approval of Tenant’s plans and
specifications therefor. If Landlord approves such installation and if Landlord
provides such additional facilities to accommodate Tenant’s installation, Tenant
agrees to pay Landlord, on demand, the cost for providing such additional
utility facilities or utility facilities of greater capacity.





--------------------------------------------------------------------------------



Tenant agrees that it shall be responsible for the payment of all utilities,
including water, gas, electricity, heat and other services delivered to the
Premises that are separately metered, after expiration of the Tenant Improvement
Period. Tenant shall be permitted to furnish its own janitorial services and
security services.
17.2
Temporary Interruption: Landlord reserves the right, without any liability to
Tenant and without affecting Tenant's covenants and obligations hereunder, to
stop or interrupt or reduce any of the services listed in this Paragraph 17 or
to stop or interrupt or reduce any other services required of Landlord under
this Lease, whenever and for so long as may be necessary, by reason of (i)
accidents, emergencies, strikes or the occurrence of any of the other events of
force majeure, (ii) the making of repairs or changes which Landlord is required
by law or is permitted by this Lease to make or in good faith deems necessary,
(iii) difficulty or excessive expense in securing proper supplies of fuel,
steam, water, electricity, or (iv) any other cause beyond Landlord's reasonable
control, whether similar or dissimilar to the foregoing. Landlord does not
warrant that the services provided for in this Lease will be free from
interruption or stoppage resulting from the above causes, and, except as set
forth below, specifically no reduction, interruption or stoppage of any such
services for any reason, shall ever be construed as an eviction of Tenant nor
shall the same cause any abatement of the Rent payable hereunder or in any
manner or for any purpose relieve Tenant from any of Tenant's obligations
hereunder, and in any event, Landlord shall not be liable for any loss, cost or
damage, direct or consequential, of any nature arising in connection with
interruption or stoppage of any of such services or for any damage to persons or
property resulting therefrom; provided, however, Landlord agrees to use
reasonable diligence to resume the service or to cause the same to be resumed.
Furthermore, Landlord shall not be liable under any circumstances for a loss of,
or injury to, property or for injury to, or interference with, Tenant's
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Paragraph 17. Notwithstanding
anything above to the contrary, if: (a) any services or utilities required to be
provided by Landlord hereunder are interrupted or discontinued, and Tenant is
unable to and does not use the Premises as a result of such interruption or
discontinuance, (b) Tenant shall have given written notice respecting such
interruption or discontinuance to Landlord, and Landlord shall have failed to
cure such interruption or discontinuance within three (3) consecutive days after
receiving such notice, and (c) such interruption or discontinuance is caused by
the negligence or willful misconduct of Landlord or Landlord’s employees,
contractor or other agents, then Rent hereunder shall be abated from the date of
the interruption or discontinuance until such time as such services or utilities
are restored or Tenant begins using the Premises again for the purposes of
conducting its business, whichever shall first occur.





--------------------------------------------------------------------------------



17.3
Security: Landlord shall have no obligation to provide any security whatsoever
for the Building, the Premises, the Project and/or Tenant's business therein.
Tenant does hereby acknowledge and agree that Tenant shall provide and be solely
responsible for its own security, at Tenant's sole cost and expense, as may be
required for the operation of Tenant's business within the Premises. Except to
the extent caused by Landlord’s negligence or willful misconduct, Landlord shall
have no liability to Tenant and its employees, agents or invitees for losses due
to theft or burglary, or for damages done by unauthorized persons in the
Premises, the Building, any parking facility, or the Project, or for any injury,
trauma or other harm to any person, and neither shall Landlord be required to
insure against any such losses. Tenant shall be responsible for all repairs and
replacements of damage and/or destruction of the Premises necessitated by
burglary or attempted burglary, or any other illegal or forcible entry into the
Premises. Notwithstanding the foregoing, Tenant acknowledges and agrees that
Landlord may, but will not be required to, adopt and provide security services
for the Project from time to time. Tenant shall cooperate fully in any efforts
of Landlord to maintain security in the Project and shall follow all rules and
regulations promulgated by Landlord with respect thereto. However, any security
services that are voluntarily undertaken by Landlord may be changed or
discontinued from time to time in Landlord's sole and absolute discretion,
without liability to Tenant and its employees, agents or invitees.

18.
CONDEMNATION: If the whole or substantially the whole of the Building or
Premises should be taken for any public or quasi-public use, by right of eminent
domain or otherwise or should be sold in lieu of condemnation, then this Lease
shall terminate as of the date when physical possession of the Building and/or
Premises is taken by the condemning authority. If less than the whole or
substantially the whole of the Building, Premises or Project is thus taken or
sold, Landlord (whether or not the Premises are affected thereby) may, at its
option, terminate this Lease by giving written notice thereof to Tenant within
sixty (60) days of such taking; in which event this Lease shall terminate as of
the date when physical possession of such portion of the Building, the Premises
or the Project is taken by condemning authority. If less than the whole or
substantially the whole of the Premises, or the access drive and parking spaces
Common Areas is thus taken or sold and comparable alternative access drive and
parking spaces are not available for Tenant’s use, either party may terminate
this Lease by giving written notice thereof to the other party within sixty (60)
days of such taking; in which event this Lease shall terminate as of the date
when physical possession of such portion of the Premises or Common Areas is
taken by condemning authority. If this Lease is not terminated upon any such
taking or sale, and if the Premises are affected, the Rent payable hereunder
shall be diminished by an equitable amount, and Landlord shall, to the extent
feasible, restore the Building, including but not limited to the parking, and,
if affected, the Premises to substantially their former condition, but such work
shall not exceed the scope of the work done by Landlord in originally
constructing the Building and installing the Tenant Improvements, nor shall
Landlord in any event be required to spend for such work an amount in excess of
the amount received by Landlord as compensation for such taking.





--------------------------------------------------------------------------------



Notwithstanding the foregoing, in the event that the amount received by Landlord
as compensation for such taking is insufficient to enable Landlord to restore
the Premises to the condition required pursuant to this Paragraph 18, and
Landlord elects not to use its own money to restore the Premises to the
condition required pursuant to this Paragraph 18, Landlord shall send written
notice to Tenant of such election within thirty (30) days after the final
determination of the amount of the award. If Landlord’s election to not restore
the Premises to the condition required pursuant to this Paragraph 18 has a
material adverse effect on Tenant’s ability to operate its business in the
Premises as reasonably determined by Tenant, then Tenant may terminate this
Lease by giving written notice thereof to Landlord within sixty (60) days of
Tenant’s receipt of Landlord’s notice described in this sentence above; in which
event this Lease shall terminate as of the date set forth in such written
notice, which in no event will be less than thirty (30) days after the date of
delivery of such written notice. All amounts awarded upon a taking of any part
or all of the Project, Building, or Premises shall belong to Landlord, and
Tenant shall not be entitled to any part thereof, provided, however, that Tenant
shall be entitled to retain any amount separately awarded to it for its trade
fixtures, loss of profits, the taking of Tenant’s personal property or moving
expenses if such award to Tenant does not reduce Landlord's award.
19.
TRADE FIXTURES: Any and all improvements made to the Premises during the Term
hereof shall, unless Landlord requests their removal, belong to the Landlord
without compensation, allowance or credit to Tenant, except movable trade
fixtures of the Tenant which can be removed without defacing the Premises or any
portion of the Building or Project. Tenant shall be directly responsible for
taxes upon, measured by or reasonably attributable to the cost or value of
Tenant's equipment, furniture, fixtures and other personal property located in
the Premises or by the cost or value of any leasehold improvements made in or to
the Premises by or for Tenant other than the initial improvements to be
installed at Landlord’s expense regardless of whether title to such improvements
is in Tenant or Landlord.

20.
DESTRUCTION OF PREMISES:

20.1
Termination or Repair: If the Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord if Landlord does not otherwise have actual knowledge thereof. In case
the Building or the Project or any parking shall be so damaged that substantial
alteration or reconstruction of the Building or the Project shall, in Landlord's
sole opinion, be required (whether or not the Premises shall have been damaged
by such casualty), or in the event any mortgagee of Landlord's interest in the
Building or the Project should require that the insurance proceeds payable as a
result of a casualty be applied to the payment of the mortgage debt, or in the
event of any material uninsured loss to the Building or the Project, Landlord
may, at its option, terminate this Lease by notifying Tenant in writing of such
termination within ninety (90) days after the date of such casualty. If Landlord
does not elect to terminate this Lease, Landlord shall commence and proceed with
reasonable





--------------------------------------------------------------------------------



diligence to restore the Building and to restore the Premises to the condition
in which the Premises existed as of the Commencement Date; except that
Landlord’s obligation to restore shall not require Landlord to spend for such
work an amount in excess of the insurance proceeds actually received by Landlord
as a result of the casualty. Notwithstanding the foregoing, in the event that
the amount of insurance proceeds actually received by Landlord as a result of
the casualty is insufficient to enable Landlord to restore the Premises to the
condition required pursuant to this Paragraph 20, and Landlord elects not to use
its own money to restore the Premises to the condition required pursuant to this
Paragraph 20, Landlord shall send written notice to Tenant of such election
within thirty (30) days after the final determination of the amount of the
insurance proceeds. If Landlord’s election to not restore the Premises to the
condition required pursuant to this Paragraph 20 has a material adverse effect
on Tenant’s ability to operate its business in the Premises as reasonably
determined by Tenant, then Tenant may terminate this Lease by giving written
notice thereof to Landlord within sixty (60) days of Tenant’s receipt of
Landlord’s notice described in this sentence above; in which event this Lease
shall terminate as of the date set forth in such written notice, which in no
event will be less than thirty (30) days after the date of delivery of such
written notice. Notwithstanding anything to the contrary contained in this
Paragraph, Landlord shall not have any obligation whatsoever to repair,
reconstruct, or restore the Premises when the damage resulting from any casualty
contained under this Paragraph occurs during the final twelve (12) months of the
Lease Term unless Tenant exercises a Renewal Option, and Landlord may terminate
this Lease if Tenant does not exercise a Renewal Option. Tenant shall have the
option of terminating the Lease if: (i) Landlord has failed to substantially
restore the damaged Building or Project or Premises within two hundred seventy
(270) days of the casualty (the “Restoration Period”) or if the Premises or
Building or Project are damaged during the last Lease Year of the Term; and (ii)
Tenant gives Landlord notice after the end of the Restoration Period but prior
to the restoration being completed, or, in the event of a casualty during the
last Lease Year of the Term, within sixty (60) days after such casualty.
20.2
Abatement of Rent: Landlord shall not be liable for any inconvenience or
annoyance to Tenant or injury to the business of Tenant resulting in any way
from such casualty damage or the repair thereof; except that, subject to the
provisions of the next sentence, Landlord shall allow Tenant a fair diminution
of Rent during the time and to the extent the Premises are unfit for occupancy.
If the Premises or any other portion of the Building or Project be damaged by
fire or other casualty resulting from the fault or negligence of Tenant or any
of Tenant's agents, contractors, employees, or invitees, the Rent hereunder
shall not be diminished during the repair of such damage, but only to the extent
such Rent is not covered by insurance proceeds, and Tenant shall be liable to
Landlord for the cost of the repair and restoration of the Building or Project
caused thereby to the extent such cost and expense is not covered by insurance
proceeds.





--------------------------------------------------------------------------------



20.3
Last Year of Term: Landlord shall not have any obligation whatsoever to repair,
reconstruct, or restore the Premises when the damage resulting from any casualty
contained under this Paragraph occurs during the final twelve (12) months of the
Lease Term, and Landlord or Tenant may terminate the Lease upon written notice
to the other within thirty (30) days after the occurrence of the damage or
destruction.

21.
HAZARDOUS SUBSTANCES:

21.1
Tenant's Responsibilities: At its own expense, Tenant will procure, maintain in
effect and comply with all conditions of any and all permits, licenses and other
governmental and regulatory approvals required for Tenant's use of the Premises.
Tenant will not cause or permit any Hazardous Substance to be brought upon, kept
or used in or about the Project by Tenant, its agents, employees, contractors or
invitees without the prior written consent of Landlord, except for routine
office cleaning supplies that may be deemed Hazardous Substances and such other
substances that are routinely kept in the Premises by Tenant in connection with
its business, provided such Hazardous Substances are stored, used and removed in
compliance with all Legal Requirements and Environmental Laws. Tenant will cause
any and all Hazardous Substances brought upon the Premises by Tenant to be
removed from the Premises and transported solely by duly licensed haulers to
duly licensed facilities for final disposal of such materials and wastes. Tenant
will, in all respects, handle, treat, deal with and manage any and all Hazardous
Substances in, on, under or about the Premises in total conformity with all
applicable Environmental Laws and prudent industry practices regarding
management of such Hazardous Substances. Upon expiration or earlier termination
of the Term of the Lease, Tenant will cause all Hazardous Substances placed on,
under or about the Premises by Tenant or at Tenant's direction to be removed and
transported for use, storage or disposal in accordance and compliance with all
applicable Environmental Laws. Tenant will not take any remedial action in
response to the presence of any Hazardous Substances in or about the Premises or
the Project, nor enter into any settlement agreement, consent decree or other
compromise in respect to any claims relating to any Hazardous Substances in any
way connected with the Premises without first notifying Landlord of Tenant's
intention to do so and affording Landlord ample opportunity to appear, intervene
or otherwise appropriately assert and protect Landlord's interests with respect
thereto.

21.2
Indemnification: If the Premises or the Project become contaminated in any
manner for which Tenant is legally liable, or if the Premises otherwise become
affected by any release or discharge of a Hazardous Substance, Tenant shall
immediately notify Landlord of the release or discharge of the Hazardous
Substance, and Tenant shall indemnify, defend and hold harmless Landlord from
and against any and all claims, damages, fines, judgments, penalties, costs,
liabilities or losses (including, without limitation, attorneys’ fees and
expenses at





--------------------------------------------------------------------------------



all levels) arising during or after the Term of this Lease and arising as a
result of such contamination, release or discharge. This indemnification
includes, without limitation, any and all costs incurred because of any
investigation of the site or any cleanup, removal or restoration mandated by
federal, state or local agency or political subdivision. This provision of this
Paragraph 21.2 shall survive termination of this Lease.
22.
EVENTS OF DEFAULT: If one or more of the following events (each an “Event of
Default”) occurs, such occurrence constitutes a breach of this Lease by Tenant:

22.1
Abandonment/Vacation: Intentionally omitted.

22.2
Rent: Tenant fails to pay any monthly Base Rent or Operating Expense Rent, if
applicable, as and when the same becomes due and payable, and such failure
continues for more than five (5) days after Landlord gives written notice to
Tenant; or

22.3
Other Sums: Tenant fails to pay any other sum or charge payable by Tenant
hereunder as and when the same becomes due and payable, and such failure
continues for more than five (5) days after Landlord gives written notice
thereof to Tenant; or

22.4
Other Provisions: Tenant fails to perform or observe any other non-monetary
agreement, covenant, condition or provision of this Lease to be performed or
observed by Tenant as and when performance or observance is due (or immediately
if the failure involves a hazardous condition), and such failure continues for
more than thirty (30) days after Landlord gives written notice thereof to
Tenant, or if the default cannot be reasonably cured within said thirty (30) day
period and Tenant fails promptly to commence with due diligence and dispatch the
curing of such default within said thirty (30) day period or, having so
commenced, thereafter fails to prosecute or complete with due diligence and
dispatch the curing of such default; or

22.5
Insolvency: Tenant or (a) files or consents by answer or otherwise to the filing
against it of a petition for relief or reorganization or arrangement or any
other petition in bankruptcy or liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction; (b) makes an assignment for
the benefit of its creditors; (c) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers of itself or of any
substantial part of its property; or (d) takes action for the purpose of any of
the foregoing; or

22.6
Receiver: A court or governmental authority of competent jurisdiction, without
consent by Tenant, enters an order appointing a custodian, receiver, trustee or
other officer with similar powers with respect to Tenant, or with respect to any
substantial power of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or





--------------------------------------------------------------------------------



insolvency law of any jurisdiction, or ordering the dissolution, winding up or
liquidation of Tenant, or if any such petition is filed against Tenant and such
receivership or petition is not dismissed within sixty (60) days; or
22.7
Attachments: This Lease or any estate of Tenant hereunder is levied upon under
any attachment or execution and such attachment or execution is not vacated
within sixty (60) days; or

22.8
Assignment/Sublease: Tenant assigns this Lease or subleases all or any portion
of the Premises in contravention of the terms and conditions of Paragraph 9.

23.
REMEDIES UPON DEFAULT:

23.1
Termination: Upon the occurrence of an Event of Default under this Lease,
Landlord may, at its option, terminate the Lease and repossess the Premises
pursuant to the laws of the State in which the Project is located and recover
from Tenant as damages:

(a)
the unpaid Rent (including, but not limited to, Base Rent and Operating Expense
Rent) and other amounts due at the time of termination, plus interest thereon at
the rate of ten percent (10%) per annum from the due date until paid;

(b)
the present value of the balance of the Rent for the remainder of the Term after
termination, less the present value of the fair market value rental of the
Premises for said period (both determined by applying a discount rate of the
Wall Street Journal Prime Rate); and

(c)
any other amount necessary to compensate Landlord for all detriment proximately
caused by Tenant's failure to perform its obligations under the Lease or which
in the ordinary course of things would be likely to result therefrom, including,
without limitation, the cost of recovering the Premises.

23.2
Landlord's Options: Landlord may, in the alternative:

(i)
continue this Lease in effect, as long as Landlord does not terminate Tenant's
right to possession, and Landlord may enforce all its rights and remedies under
the Lease, including the right to recover the Rent as it becomes due under the
Lease; or

(ii)
terminate Tenant's right of possession (but not this Lease) and repossess the
Premises pursuant to the laws of the State in which the Project is located in
which event Landlord may, but shall be under no obligation to do so (except to
the extent required by the laws of the State in which the Project is located),
relet the Premises





--------------------------------------------------------------------------------



for the account of Tenant for such Rent and upon such terms as shall be
satisfactory to Landlord. For purpose of such reletting Landlord is authorized
by Tenant to decorate or to make any repairs, changes, alterations or additions
in or to the Premises that may be necessary or convenient, at Tenant's expense.
Tenant shall also be responsible for Rent for the period that the Premises are
vacant and all costs of re-letting, including, without limitation, brokerage
commissions and attorneys' fees. Tenant shall be liable for any deficiency of
such rental below the total rental and all other payments herein provided for
the unexpired balance of the Term of this Lease. If said breach of the Lease
continues, Landlord may, at any time thereafter, elect to terminate the Lease;
or
(iii)
exercise any and all other rights and remedies available to Landlord at law or
in equity.

24.
LETTER OF CREDIT; SECURITY DEPOSIT:

24.1
Upon Tenant’s execution of this Lease, Tenant shall provide Landlord an
irrevocable, assignable, unconditional letter of credit (the “Letter of Credit”)
in the amount of Three Hundred Seventy-Five Thousand and 00/100 Dollars
($375,000.00), issued by a financial institution with an office in the Tampa/St.
Petersburg, Florida area that is approved by Landlord, and naming Landlord as
beneficiary. Prior to Landlord’s first payment to Tenant of any portion of the
Tenant Improvement Allowance (as defined in Schedule 3), Tenant shall provide
Landlord a replacement, irrevocable, assignable, unconditional Letter of Credit
in the amount of Seven Hundred Fifty Thousand and 00/100 Dollars ($750,000.00),
issued by a financial institution with an office in the Tampa/St. Petersburg,
Florida area that is approved by Landlord, and naming Landlord as beneficiary.
Tenant shall pay the fees charged for the Letter of Credit and any renewals
thereof that may be required under this Paragraph. The Letter of Credit shall
have an expiration date not less than twelve (12) months after the date of
issuance (and not less than twelve (12) months after the date this Lease is
fully executed) and shall satisfy the provisions of this Paragraph 24 and
otherwise be in a form and content reasonably satisfactory to Landlord
(including provisions regarding assignability to a successor landlord). The
Landlord shall use commercially reasonable efforts to cooperate with Tenant to
effect reductions in the Letter of Credit in compliance with the terms of the
Lease and, to the extent required by the issuer of the Letter of Credit,
Landlord shall sign authorizations and similar documents evidencing its consent
to the reductions. Tenant shall provide Landlord with a substitute letter of
credit or extension of the existing Letter of Credit (either of which must have
an expiration date no earlier than twelve (12) months after the expiration of
the then current Letter of Credit) not less than thirty (30) days prior to the
expiration date of the then current Letter of Credit.





--------------------------------------------------------------------------------



24.2
Landlord's right to draw upon the Letter of Credit may only be exercised if one
or more of the following events (collectively "Draw Events") occurs: (i) if any
Event of Default occurs under the Lease; and/or (ii) the expiration date of the
Letter of Credit (as the same may be extended) is no more than thirty (30) days
in advance and Tenant has not provided Landlord with a replacement Letter of
Credit satisfying the requirements of this Paragraph.

24.3
Upon the occurrence of a Draw Event, Landlord shall be entitled to make a full
or partial draw upon the Letter of Credit and apply the proceeds thereof to
amounts due under this Lease and otherwise hold any portion of the Letter of
Credit drawn but not applied to amounts due under this Lease as a security
deposit for the faithful performance and observance by Tenant of the provisions
of this Lease. If the Landlord holds any portion of the Letter of Credit as a
security deposit under this Lease, the parties agree that (i) Tenant shall not
be entitled to any interest on the security deposit, (ii) Landlord shall have
the right to commingle the security deposit with Landlord’s other funds, and
(iii) Landlord may use the whole or any part of the security deposit for the
payment of any amount as to which Tenant is in default or to compensate Landlord
for any loss or damage it may suffer by reason of Tenant’s default under this
Lease. If Landlord uses all or any portion of such security deposit as herein
provided, within ten (10) days after demand, Tenant shall pay Landlord cash in
an amount equal to that portion of the security deposit used by Landlord.

24.4
Notwithstanding any provision in this Paragraph 24 to the contrary, on each
anniversary date of the Rent Commencement Date, provided that Tenant is not then
in default under the Lease beyond applicable notice and cure periods, the amount
of the Letter of Credit shall be reduced by an amount equal to Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000.00).

24.5
Notwithstanding any provision in this Paragraph 24 to the contrary, on the third
(3rd) anniversary of the Rent Commencement Date, Tenant shall deliver to
Landlord the Security Deposit in the amount set forth in Paragraph 1, and such
Security Deposit shall secure the performance of the Tenant's obligations
hereunder. Landlord may, but shall not be obligated to, apply all or portions of
the Security Deposit on account of Tenant's obligations hereunder. In the event
that Landlord applies all or a portion of the Security Deposit to Tenant's
obligations hereunder, Tenant shall be obligated, within ten (10) days after
receipt of notice from Landlord, to deposit cash with Landlord in an amount
sufficient to restore the Security Deposit to the full amount stated in
Paragraph 1 above. Failure to deposit such cash shall be a default under the
terms of this Lease. Provided Tenant is not in default, any balance remaining
upon termination shall be returned to Tenant. Tenant shall not have the right to
apply the Security Deposit in payment of the last month's Rent. No interest
shall be paid by Landlord on the Security Deposit. In the event of a sale of the
Project, Landlord shall have the right to transfer the Security Deposit to the
purchaser, upon such





--------------------------------------------------------------------------------



transfer Landlord shall have no further liability with respect thereto, and
Tenant agrees to look solely to such purchaser for the return of the Security
Deposit. Landlord shall not be required to keep the Security Deposit in a
segregated account, and the Security Deposit may be commingled with other funds
of Landlord. Unless Landlord uses the Security Deposit to cure the fault of
Tenant, then Landlord shall, within thirty (30) days after the Expiration Date
or earlier termination of this Lease, refund to Tenant any funds remaining in
the Security Deposit.
25.
WAIVER OF LANDLORD’S LIEN. Landlord hereby waives any statutory liens and any
rights of distress with respect to the Tenant’s Property (defined below) from
time to time located within the Premises. This Lease does not grant a
contractual lien or any other security interest to Landlord or in favor of
Landlord with respect to Tenant’s Property. Landlord further agrees to execute
and deliver such instruments reasonably requested by Tenant from time to time to
evidence the aforesaid waiver of Landlord. Tenant shall reimburse Landlord for
all reasonable costs incurred by Landlord related to such instruments. “Tenant’s
Property” shall mean all movable partitions, trade fixtures, equipment,
computers, furniture, signage, furnishings and movable personal property owned
by Tenant and located in the Premises that can be removed without structural
damage to the Building.

26.
LIMITATION ON LANDLORD'S PERSONAL LIABILITY: Tenant specifically agrees to look
solely to Landlord's interest in the Project and any proceeds from the Project
for the recovery of any judgment from Landlord, it being agreed that Landlord
(and any officers, shareholders, partners, members, managers, directors,
employees, affiliates, subsidiaries or parents of Landlord) shall never be
personally liable for any such judgment. Landlord shall have the right to
transfer and assign, in whole or in part, all its rights and obligations
hereunder and in the Project, Building and/or Premises referred to herein, and
in such event and upon such transfer, Landlord shall be released from any
further obligations hereunder, and Tenant agrees to look solely to such
successor in interest of Landlord for the performance of such obligations.

27.
ATTORNEYS' FEES: In the event there is any legal action or proceeding between
Landlord and Tenant to enforce any provision of this Lease or to protect or
establish any right or remedy of either Landlord or Tenant hereunder, the
unsuccessful party to such action or proceeding will pay to the prevailing party
all costs and expenses, including reasonable attorneys' fees at all tribunal
levels (including allocated costs of Landlord's in-house attorney), incurred by
such prevailing party in such action or proceeding and in any appearance in
connection therewith, and if such prevailing party recovers a judgment in any
such action, proceeding or appeal, such costs, expenses and attorneys' fees will
be determined by the court handling the proceeding and will be included in and
as a part of such judgment.

28.
WAIVER: No failure of either party to enforce any term hereof shall be deemed to
be a waiver. The failure of either party to insist at any time upon the strict
performance of any





--------------------------------------------------------------------------------



covenant or agreement contained herein or to exercise any option, right, power,
or remedy contained in this Lease shall not be construed as a waiver or a
relinquishment thereof for the future. No payment by Tenant or receipt by
Landlord of a lesser amount than the applicable Rent payment due under this
Lease shall be deemed to be other than on account of the earliest Rent due
hereunder, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord's
right to recover the balance of such Rent or pursue any other remedy in this
Lease provided.
29.
SEVERABILITY: If any clause or provision of this Lease is illegal, invalid or
unenforceable under present or future laws effective during the Term hereof,
then it is the intention of the parties hereto that the remainder of this Lease
shall not be affected thereby, and it is also the intention of both parties that
in lieu of each clause or provision that is illegal, invalid or unenforceable,
there shall be added as a part of this Lease, a clause or provision as similar
in terms to such illegal, invalid or unenforceable clause or provision as may be
possible and be legal, valid and enforceable. The inadvertent failure to attach
any exhibit (or schedule or addendum) described in this Lease to the fully
executed version hereof shall not render this Lease invalid, incomplete, or
ineffective in any way. Upon notice from one party to the other, Landlord and
Tenant shall cooperate in good faith to provide any missing information
regarding such missing exhibit, and shall both append the missing exhibit to
their respective fully executed original of the Lease.

30.
NOTICES: Unless otherwise set forth in this Lease, any notice, demand, or
request to be given under this Lease (i) may be given by either party or its
attorney or agent, (ii) shall be in writing, and (iii) shall be deemed to have
been properly given (a) on the date delivered personally (including by courier),
(b) one (1) business day following deposit with a nationally recognized
overnight delivery service, (c) three (3) business days following deposit with
the United States Postal Service (designated certified mail, return receipt
requested, bearing adequate postage and addressed as designated in Paragraph 1
of the Lease), or (d) upon refusal of delivery by the recipient. Landlord's
address for notices may be changed by ten (10) days prior written notice from
time to time. The foregoing notice provisions shall in no way prohibit notices
from being given as provided by statute or in the rules or civil procedure of
the state in which the Building is located, as the same may be amended from time
to time (including by posting notice on the door of the Premises) and any notice
so given shall constitute notice herein.

31.
HOLDING OVER: Any holding over after the expiration or termination of this Lease
shall be construed as a tenancy at sufferance at a rental of (i) one hundred
fifty percent (150%) of the Base Rent and (ii) Operating Expense Rent for the
month of the Lease Term preceding the month in which the expiration or
termination occurred.

32.
TIME: Time is of the essence with respect to the obligations of any party under
this Lease.





--------------------------------------------------------------------------------



33.
HEIRS, ASSIGNS, SUCCESSORS: This Lease is binding upon and inures to the benefit
of the assigns and successors in interest of Landlord and is binding upon and
inures to the benefit of Tenant and Tenant's heirs and successors and, to the
extent assignment may be approved by Landlord hereunder, Tenant's assigns.

34.
SUBORDINATION: This Lease is and shall always be subject and subordinate to the
lien of any mortgages which are now or shall at any future time be placed upon
the Project, the Premises or Landlord's rights hereunder, and to any renewals,
extensions, modifications or consolidations of any such mortgage. However,
Tenant’s agreement to subordinate Tenant’s interest in this Lease to the lien of
any future mortgage is conditioned upon Tenant’s receipt of a commercially
reasonable subordination, non-disturbance and attornment agreement (an “SNDA”)
from any mortgagee or ground lessor of the Project, which SNDA shall provide
that mortgagee or the ground lessor shall not terminate the Lease nor disturb
the possession of Tenant under the Lease upon any judicial or non‑judicial
foreclosure of the mortgage, acquisition of title to the Project by deed-in-lieu
of foreclosure, termination of the ground lease, or otherwise, so long as no
Event of Default shall have occurred and remain uncured and this Lease is
otherwise in full force and effect. In the event Tenant receives such SNDA,
then, at Landlord’s request, Tenant shall execute promptly any appropriate
certificate or instrument that Landlord may reasonably request. Landlord
warrants that there is no mortgage lien on the Project, the Premises or
Landlord’s rights thereunder as of the date of this Lease.

35.
ESTOPPEL CERTIFICATE: Tenant shall, at any time upon not less than ten (10) days
prior written notice from Landlord, but no more frequently than two (2) times
per year, execute, acknowledge and deliver to Landlord a statement in writing on
the form provided by Landlord: (i) certifying that this Lease is unmodified and
in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect), the amount of any security deposit, and the date to which the Rent
and other charges are paid in advance, if any; and (ii) acknowledging that there
are not, to Tenant's knowledge, any uncured defaults on the part of Landlord
hereunder, or specifying such defaults if any are claimed. Any such statement
may be conclusively relied upon by a prospective purchaser or encumbrancer to
the Premises. At Landlord's option, Tenant's failure to deliver such statement
within such time shall be an Event of Default under this Lease or shall be
conclusive upon Tenant: (A) that this Lease is in full force and effect, without
modification, except as may be represented by Landlord; (B) that there are no
uncured defaults in Landlord's performance; and (C) that not more than one
month's Rent has been paid in advance or such failure may be considered by
Landlord as a default by Tenant under this Lease.

36.
FINANCIAL STATEMENTS. Tenant shall furnish Landlord, within ten (10) business
days after Landlord's request therefor, its most recent financial statement of
Tenant. Unless: (i) Landlord has reason to believe there has been a material
reduction in the financial worth of any of such parties; or (ii) requested by
any current or proposed lender, investor or purchaser of Landlord or the
Building, such financial statement(s) shall not be required to be furnished more
than twice each calendar year. If Tenant is a publicly





--------------------------------------------------------------------------------



traded company and Tenant's financial information is publicly available, Tenant
shall not be obligated to deliver annual financial statement(s).
37.
REPRESENTATIONS; AUTHORITY:

37.1
Tenant: Tenant represents and warrants that: (i) there are no proceedings
pending or, to the knowledge of Tenant, threatened before any court or
administrative agency that would materially adversely affect the ability of
Tenant to enter into this Lease or the validity or enforceability of this Lease;
(ii) there is no provision of any existing mortgage, indenture, contract or
agreement binding on Tenant which would conflict with or in any way prevent the
execution, delivery or performance of the terms of this Lease; (iii) if Tenant
is a corporation, limited liability company, partnership or other legal entity,
the person executing this Lease on behalf of Tenant represents and warrants that
this Lease has been authorized and approved by the appropriate officers,
members, managers, partners, beneficiaries, shareholders or other beneficial
owner(s) of Tenant as may be required by law; (iv) Tenant is in good standing,
qualified to do business in the state in which the Project is located; (v)
Tenant has full right, power and lawful authority to execute, deliver and
perform its obligations under this Lease, in the manner and upon the terms
contained herein, and to grant the estate herein demised, with no other person
needing to join in the execution hereof in order for this Lease to be binding on
Tenant; and (vi) the financial information provided by Tenant to Landlord
materially and accurately depicts the financial condition of Tenant as of the
Effective Date of this Lease.

37.2
Landlord: Landlord represents and warrants to Tenant that Landlord has full
right, power and lawful authority to execute, deliver and perform its
obligations under this Lease, in the manner and upon the terms contained herein,
and to grant the estate herein demised.

38.
JOINT AND SEVERAL LIABILITY: Intentionally omitted.

39.
FORCE MAJEURE: Except with respect to the required dates for delivery for
condemnation and casualty for which there is no extension, Landlord shall be
excused for the period of any delay in the performance of any obligations
hereunder when prevented from doing so by cause or causes beyond Landlord's
absolute control which shall include, without limitation, civil commotion, civil
disorder, riot, civil disturbance, war, war-like operations, invasion,
rebellion, hostilities, military or usurped power, sabotage, governmental
regulations, orders, moratoriums or controls, fire or other casualty or Acts of
God.

40.
RECORDING: Tenant shall not record this Lease, or any memorandum or short form
thereof, without the written consent and joinder of Landlord, which may be
unreasonably withheld.





--------------------------------------------------------------------------------



41.
BROKERS: Landlord and Tenant each represent and warrant one to the other that
except for the Brokers set forth in Paragraph 1, neither of them has employed
any broker in connection with the negotiations of the terms of this Lease or the
execution thereof. Landlord and Tenant hereby agree to indemnify and to hold
harmless each other against any loss, expense or liability with respect to any
claims for commissions, finder’s fees or brokerage fees arising from or out of
any breach of the foregoing representation and warranty. Landlord shall be
responsible for paying any commission due Landlord’s Broker in connection with
this transaction pursuant to a separate written agreement between Landlord and
Landlord’s Broker. Landlord's Broker shall be responsible for any payment due to
Tenant's Broker pursuant to a separate written agreement between Landlord's
Broker and Tenant's Broker.

42.
ENTIRE AGREEMENT: The foregoing, together with all Exhibits and Schedules
attached hereto, constitutes the entire agreement between the parties and may be
modified only by a writing signed by both parties.

43.
GOVERNING LAW: This Lease shall be construed in accordance with the laws of the
State in which the Project is located. Exclusive venue in any legal proceeding
related to or arising out of this Lease shall be in the county and state where
the Premises are located, and Tenant submits to personal jurisdiction and venue
in such forum.

44.
EFFECT OF DELIVERY OF THIS LEASE: LANDLORD HAS DELIVERED A COPY OF THIS LEASE TO
TENANT FOR TENANT'S REVIEW ONLY, AND THE DELIVERY HEREOF DOES NOT CONSTITUTE AN
OFFER TO TENANT OR OPTION TO LEASE. THIS LEASE SHALL NOT BE EFFECTIVE UNTIL A
FULLY EXECUTED COPY OF THIS LEASE HAS BEEN DELIVERED TO BOTH LANDLORD AND
TENANT.

45.
WAIVER OF THE RIGHT TO TRIAL BY JURY: LANDLORD AND TENANT HEREBY KNOWINGLY AND
INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING THAT
LANDLORD OR TENANT MAY HEREINAFTER INSTITUTE AGAINST EACH OTHER WITH RESPECT TO
ANY MATTER ARISING OUT OF OR RELATED TO THIS LEASE OR THE LEASED PREMISES
WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE.

46.
BANKRUPTCY: Landlord and Tenant understand that, notwithstanding certain
provisions to the contrary contained herein, a trustee or debtor in possession
under the Bankruptcy Code may have certain rights to assume or assign this
Lease. Landlord and Tenant further understand that, in any event, Landlord is
entitled under the Bankruptcy Code to adequate assurances of future performance
of the provisions of this Lease. The parties agree that, with respect to any
such assumption or assignment, the term “adequate assurance” shall include at
least the following:

46.1
In order to assure Landlord that the proposed assignees will have the resources
with which to pay all Base Rent, Operating Expense Rent or other sum payable by





--------------------------------------------------------------------------------



Tenant pursuant to the provisions of this Lease, any proposed assignee must
have, as demonstrated to Landlord's satisfaction, a net worth (as defined in
accordance with generally accepted accounting principles consistently applied)
of not less than the net worth of Tenant on the date this Lease became
effective, increased by seven percent (7%), compounded annually, for each year
from the Commencement Date through the date of the proposed assignment. It is
understood and agreed that the financial condition and resources of Tenant were
a material inducement to Landlord in entering into this Lease.
46.2
Any proposed assignee must have been engaged in the conduct of business for the
five (5) years prior to any such proposed assignment, which business does not
violate the Permitted Use, and such proposed assignee shall continue to engage
in the Permitted Use and will not cause Landlord to be in violation or breach of
any provision in any other lease, financing agreement, operating agreement or
other agreement relating to the Project. It is understood and agreed that
Landlord's asset will be substantially impaired if the trustee in bankruptcy or
any assignee of this Lease makes any use of the Premises other than the
Permitted Use.

46.3
Any proposed assignee of this Lease must assume and agree to be personally bound
by the provisions of this Lease.

47.
SURVIVAL: Anything contained in this Lease to the contrary notwithstanding, the
expiration or termination of the Term of the Lease, whether by lapse of time or
otherwise, shall not relieve Tenant from Tenant's obligations accruing prior to
the expiration or termination of the Term, all of which shall survive the same,
whether or not same is expressly stated in the particular paragraph of this
Lease, including, without limitation, Tenant's obligations with respect to: (i)
the payment of Rent, (ii) any provisions of this Lease with respect to
indemnities of Landlord made by Tenant; and (iii) the removal of all property of
Tenant required to be removed hereunder and the repair of all damage to the
Premises caused by such removal at the expiration or termination of this Lease
to the extent required hereunder.

48.
COUNTERPARTS: This Lease may be executed in any number of counterparts, which
when taken together shall constitute one complete document.

49.
TELECOM: Tenant shall have the right to use the risers, raceways, conduits, or
mechanical rooms in the Building for telecom purposes, with Landlord’s express
written consent, which consent Landlord shall not unreasonably withhold,
condition or delay.

50.
CONFIDENTIALITY: Tenant agrees, on behalf of Tenant and Tenant’s employees,
agents, contractors, consultants, partners, affiliates, assignees and
subtenants, not to disclose the terms of this Lease or the results of any audit
of Landlord’s books and records under this Lease to any third party except (i)
legal counsel to Tenant, (ii) any assignee of Tenant’s interest in this Lease or
any subtenant of Tenant relative to the Premises (or any portion thereof), (iii)
as required by applicable law or by subpoena or





--------------------------------------------------------------------------------



other similar legal process, (iv) for financial reporting purposes or (v) to
comply with applicable securities law.
51.
DAYS: Unless otherwise specifically indicated to the contrary, the word “days”
as used in this Lease shall mean and refer to calendar days.

52.
OFAC REPRESENTATION: For purposes hereof, “List” shall mean the Specially
Designated Nationals and Blocked Persons List maintained by OFAC and/or on any
other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation, and “OFAC” shall mean the Office of Foreign
Assets Control, Department of the Treasury. Each party represents and warrants
to the other that (i) each Person owning a ten percent (10%) or greater interest
in such party is (A) not currently identified on the List, and (B) is not a
person with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States and (ii) each party has implemented procedures, and will consistently
apply those procedures, to ensure the foregoing representations and warranties
remain true and correct at all times. Each party shall comply with all
requirements of law relating to money laundering, anti-terrorism, trade embargos
and economic sanctions, now or hereafter in effect and shall use reasonable
efforts to notify the other in writing if any of the forgoing representations,
warranties or covenants are no longer true or have been breached or if such
party has a reasonable basis to believe that they may no longer be true or have
been breached. In addition, at the request of a party, the other party shall
provide such information as may be requested by the requesting to determine the
other party's compliance with the terms hereof.

53.
TENANT REQUESTS: Landlord shall accept or reject any request by Tenant to sign
any agreement that is ancillary to this Lease in Landlord's reasonable
discretion (including without limitation, an agreement to subordinate a lien
held by Landlord in favor of a third-party lender, an agreement relating to an
assignee or subtenant of Tenant, or an estoppel letter request by Tenant).
Tenant shall promptly reimburse Landlord, as Additional Rent, for any costs
incurred by Landlord in connection with the negotiation, preparation, review, or
execution any such agreement, including without limitation, Landlord's
attorneys' fees or the allocated costs of Landlord's in-house counsel.

54.
GUARANTOR: Intentionally omitted.

55.
ADDENDUM: Intentionally omitted.

56.
RENEWAL OPTION:

56.1
Provided Tenant is not in default beyond any applicable grace period as of the
date of exercise of the Renewal Option nor at the date of the commencement of
the Renewal Term, and Tenant has not done anything nor failed to do anything
that, with the passage of time and/or the giving of notice, would constitute a
default hereunder, Tenant shall have the right to exercise the Renewal Option(s)





--------------------------------------------------------------------------------



specified in Paragraph 1.17. During each Renewal Term, all of the terms and
conditions of this Lease except for Base Rent shall be the same. The Base Rent
during the Renewal Term shall be the Fair Market Rental Value of the Premises
(defined below). Tenant shall exercise its Renewal Option by furnishing Landlord
written notice not later than eight (8) months before the end of the then
current Term. The term “Fair Market Rental Value of the Premises” shall mean the
market rental rate for the time period such determination is being made for
renewing tenants in office space in comparable class office buildings in the
Largo submarket area (“AREA”) of comparable condition for space of equivalent
quality, size, utility, and location. Such determination shall take into account
all relevant factors, including, without limitation, the following matters: the
credit standing of Tenant; the length of the term; expense stops; the fact that
Landlord will experience no vacancy period and that Tenant will not suffer the
costs and business interruption associated with moving its offices and
negotiating a new lease; construction allowances and other tenant concessions
that would be available to tenants comparable to Tenant in the AREA (such as
moving expense allowance, free rent periods, and lease assumptions and take‑over
provisions, if any, but specifically excluding the value of improvements
installed in the Premises at Tenant's cost), and whether adjustments are then
being made in determining the rental rates for renewals in the AREA because of
concessions being offered by Landlord to Tenant (or the lack thereof for the
Renewal Lease Term in question). For purposes of such calculation, it will be
assumed that Landlord is paying a representative of Tenant a brokerage
commission in connection with the Renewal Term in question, based on the then
current market rates. Landlord shall deliver to Tenant notice of the Fair Market
Rental Value of the Premises (the “FMR Notice”) for the Premises for the Renewal
Lease Term in question within thirty (30) days after Tenant exercises the option
giving rise for the need to determine the Fair Market Rental Value of the
Premises. If Tenant disagrees with Landlord's assessment of the Fair Market
Rental Value of the Premises specified in a FMR Notice, then it shall so notify
Landlord in writing within ten (10) business days after delivery of such FMR
Notice; otherwise, the rate set forth in such notice shall be the Fair Market
Rental Value of the Premises. If Tenant timely delivers to Landlord notice that
Tenant disagrees with Landlord's assessment of the Fair Market Rental Value of
the Premises, then the Fair Market Rental Value of the Premises shall be
determined by “Baseball Arbitration” as set forth below.
56.2
If Tenant objects to Landlord’s determination of the Fair Market Rental Value of
the Premises, the parties shall proceed to make such determination through
“Baseball Arbitration” as follows:

(a)
No later than sixty (60) days after the date Tenant exercises the Renewal
Option, Landlord and Tenant shall simultaneously present to each other their
final determinations of the Fair Market Rental Value of the Premises (the “Final
Offers”).





--------------------------------------------------------------------------------



(b)
If Landlord and Tenant do not reach agreement on the Fair Market Rental Value of
the Premises within five (5) days after exchanging the Final Offers, Landlord
and Tenant shall mutually select one (1) arbitrator to determine the Fair Market
Rental Value of the Premises. Such arbitrator shall be a licensed real estate
broker with at least ten (10) years active experience in the greater Largo,
Florida area with properties of similar condition and tenant mix as the Project.
If Landlord and Tenant cannot mutually agree on the choice of arbitrator, each
party shall select its own arbitrator, and the two arbitrators shall jointly
select a third arbitrator, who shall make the sole determination.

(c)
The arbitrator so selected under Subparagraph (b) above shall make the final
determination of the Fair Market Rental Value of the Premises, taking into
account the criteria, and following the procedures, set forth in this Paragraph
56. The arbitrator shall be required to select either the Final Offer proposed
by Landlord or the Final Offer proposed by Tenant, without compromise, as the
Fair Market Rental Value for the Premises.

(a)
The decision of the arbitrator shall be final and binding upon both Landlord and
Tenant as to the Fair Market Rental Value of the Premises. The final Base Rent
shall be set forth in a separate agreement.

57.
OPTION SPACE.

57.1
Provided that there then exists no Event of Default by Tenant under the Lease
nor any event that with the giving of notice and/or the passage of time would
constitute a default, then Tenant shall have the right of first offer (“Right of
First Offer”) to lease the premises in the Building that is shown on Schedule 2
as the “Option Space” (the “Option Space”), subject to the terms of this
Paragraph 57. Tenant’s rights pursuant to this Paragraph 57 are subject to the
rights of any other party to lease the Option Space as of the date of this
Lease.

57.2
If the Option Space becomes available for lease to any third party (“Prospective
Tenant”) other than the current tenant of the Option Space as of the date of
this Lease, or an affiliate, assignee, subtenant or successor-in-interest to the
current tenant of the Option Space as of the date of this Lease, at any time
during the first five (5) Lease Years of the initial Term of this Lease, then
Landlord shall provide Tenant with written notice of the availability of the
Option Space (the “Landlord’s Notice”). Tenant shall have ten (10) days
following Tenant's receipt of Landlord's Notice to respond in writing to
Landlord to commit to lease the Option Space upon the terms and conditions set
forth in this Paragraph 57.2. In the event Tenant timely responds in writing to
Landlord and elects to lease the Option Space pursuant to the terms and
conditions set forth in this Paragraph 57.2, an amendment to the Lease shall be
prepared and executed by the parties incorporating the terms set forth in in
this Paragraph 57.2 with respect to the Option Space. In the event Tenant fails
to respond timely or elects not to lease the





--------------------------------------------------------------------------------



Option Space as herein provided, Landlord shall have the right to lease the
Option Space to any Prospective Tenant on any terms and conditions at any time
during the remainder of the Term of this Lease. The terms and conditions of
Tenant’s lease of the Option Space if exercised during the first five (5) Lease
Years of the initial Term of this Lease shall be as follows:
(a)
Expiration Date – the expiration date of Tenant’s lease of the Option Space
shall be the Expiration Date of this Lease as set forth in Paragraph 1.7.

(b)
Base Rent – the Base Rent for the Option Space shall be at the same rent per
square foot of the Base Rent for the Premises as set forth in Paragraph 1.9.

(c)
Operating Expense Rent – Tenant shall pay Operating Expense Rent for the
Premises and the Option Space, and Tenant’s Percentage Share as defined in
Paragraph 1.4 shall be increased based on the size of the Option Space.

(d)
Option Space Tenant Improvement Allowance – Tenant shall be entitled to receive
from Landlord a tenant improvement allowance (the “Option Space Tenant
Improvement Allowance”) for leasehold improvements Tenant makes to the Option
Space in an amount equal to the lesser of (i) the unamortized amount of the per
square foot Tenant Improvement Allowance (defined in Schedule 3 below), with
such amount being amortized on a straight-line basis from the Commencement Date
through the date that Tenant requests reimbursement from Landlord of the Option
Space Tenant Improvement Allowance, or (ii) the actual costs incurred by Tenant
in connection with the leasehold improvements made by Tenant to the Option
Space. The terms and conditions of the use and reimbursement of the Option Space
Tenant Improvement Allowance shall be the same terms and conditions set forth in
Schedule 3 of this Lease related to the Tenant Improvements and the Tenant
Improvement Allowance.

(e)
Other – All other terms and conditions of this Lease related to the Premises
shall apply to the Option Space as set forth in this Lease.

57.3
If the Option Space does not become available for Lease to a Prospective Tenant
during the first five (5) Lease Years of the initial Lease Term, but does become
available for lease to a Prospective Tenant at any time after the expiration of
the fifth (5th) Lease Year of the initial Term of this Lease, then Landlord
shall provide Tenant Landlord’s Notice when the Option Space becomes available
for Lease to a Prospective Tenant. Tenant shall have ten (10) days following
Tenant's receipt of Landlord's Notice to respond in writing to Landlord to
commit to lease the Option Space upon the terms and conditions set forth in this
Paragraph 57.3. In the event Tenant timely responds in writing to Landlord and
elects to lease the Option Space pursuant to the terms and conditions set forth
in this Paragraph





--------------------------------------------------------------------------------



57.3, an amendment to the Lease shall be prepared and executed by the parties
incorporating the terms set forth in in this Paragraph 57.3 with respect to the
Option Space. In the event Tenant fails to respond timely or elects not to lease
the Option Space as herein provided, Landlord shall have the right to lease the
Option Space to any Prospective Tenant on any terms and conditions at any time
during the remainder of the Term of this Lease. The terms and conditions of
Tenant’s lease of the Option Space if exercised at any time after the expiration
of the fifth (5th) Lease Year of the initial Term of this Lease shall be as
follows:
(a)
Expiration Date – the expiration date of Tenant’s lease of the Option Space
shall be the Expiration Date of this Lease as set forth in Paragraph 1.7.

(b)
Base Rent – the Base Rent for the Option Space shall be the Fair Market Rental
Value of the Option Space (define below). The term “Fair Market Rental Value of
the Option Space” shall mean the market rental rate for the Option Space at the
time period such determination is being made for renewing tenants in office
space in comparable class office buildings in the AREA of comparable condition
for space of equivalent quality, size, utility, and location, and taking into
account the issues set forth in Paragraph 56.1 related to determination of Fair
Market Value of the Premises if Tenant exercises a Renewal Option pursuant to
the terms of Paragraph 56. In addition, the Fair Market Rental Value of the
Option Space shall take into account the length of the remaining Term and the
terms and conditions (including length of term) that Landlord reasonably
believes it would receive if Landlord leases the Option Space to a Prospective
Tenant. Proposals, notice periods and other terms and conditions related to the
determination of the Fair Market Rental Value of the Option Space shall be the
same terms and conditions set forth in Paragraph 56 for determination of Fair
Market Rental Value of the Premises, including use of Baseball Arbitration, if
applicable.

(c)
Operating Expense Rent – Tenant shall pay Operating Expense Rent for the
Premises and the Option Space, and Tenant’s Percentage Share as defined in
Paragraph 1.4 shall be increased based on the size of the Option Space.

(d)
Option Space Tenant Improvement Allowance – shall be negotiated by Landlord and
Tenant at the time Tenant exercises the Right of First Offer, and the Fair
Market Rental Value of the Option Space shall take into account the amount of
such allowance.

(e)
Other – All other terms and conditions of this Lease related to the Premises
shall apply to the Option Space as set forth in this Lease.

58.
EXTERIOR EQUIPMENT: Tenant, at Tenant’s sole expense, shall have the right to
construct three (3) dumpsters (trash with compactor, bailed cardboard and used
pallets) in





--------------------------------------------------------------------------------



front of the dock doors (the “Trash Compactors”), and two (2) dust collectors,
one (1) ramp on the eastern dock door for the purposes of truck level delivery,
and two (2) load levelers in existing dock doors, along with related
improvements (collectively, the “Exterior Equipment”), to serve the Premises.
The location of the Trash Compactors and the Exterior Equipment shall be agreed
upon by Landlord and Tenant. All plans and specifications with respect to the
construction and the installation of the Trash Compactors and the Exterior
Equipment shall be subject to Landlord’s prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed. In the event
Landlord has not provided written approval of, denial of or comments related to
such plans and specifications within ten (10) days after receipt of such plans
and specifications, Landlord shall be deemed to have approved of such plans and
specifications. In addition, the construction, installation, maintenance and
operation of the Trash Compactors and the Exterior Equipment shall be in
compliance with all Legal Requirements and all other rules and regulations that
apply to the Premises and the Project, and the construction, installation and
the operation of the Trash Compactors and the Exterior Equipment will not have
an adverse impact on the building systems or on any other tenants of the
Project. Tenant, at Tenant’s sole expense, shall be responsible for obtaining
all permits and approvals related to the Trash Compactors and the Exterior
Equipment. Tenant, at Tenant’s sole expense, shall maintain, repair and replace
the Trash Compactors and the Exterior Equipment throughout the Term of the
Lease. For purposes of this Lease, the Trash Compactors and the Exterior
Equipment shall be deemed to be trade fixtures of Tenant. At Landlord’s
election, Landlord may require that Tenant remove the Trash Compactors and the
Exterior Equipment and restore the area in which the Trash Compactors and the
Exterior Equipment is located to its original condition upon the expiration or
earlier termination of the Lease. Tenant may choose to remove the Exterior
Equipment and the Exterior Equipment at any time during the Term of the Lease,
in which case Tenant shall restore the area in which the Trash Compactors and
the Exterior Equipment is located to its original condition. Tenant agrees that
Tenant’s indemnification obligations as set forth in Paragraph 13 shall apply to
any and all claims arising out of the construction, installation, operation or
removal of the Trash Compactors or the Exterior Equipment. In the event that
Tenant’s construction, installation, operation or removal of the Trash
Compactors or the Exterior Equipment increase the existing rate of insurance
upon the Project, Tenant shall pay the difference to Landlord within ten (10)
days of demand.
59.
LANDLORD’S DEFAULT. Landlord shall not be in default under this Lease unless (i)
Landlord fails to perform obligations required of Landlord within thirty (30)
days after written notice is delivered by Tenant to Landlord and to the holder
of any mortgages or deeds of trust (collectively, “Lender”) covering the
Premises whose name and address shall have theretofore been furnished to Tenant
in writing, specifying the obligation which Landlord has failed to perform;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for performance, then Landlord shall not be
in default if Landlord or Lender commences performance within such thirty (30)
day period and thereafter diligently prosecutes the same to completion, or (ii)
there is failure of any representation or warranty of Landlord to be true when
deemed





--------------------------------------------------------------------------------



given hereunder. All obligations of Landlord hereunder shall be construed as
covenants, not conditions. In the event of any default, breach or violation of
Tenant’s rights under this Lease by Landlord beyond the applicable notice and
cure periods, Tenant shall have the rights and remedies available to Tenant
under applicable law and as expressly set forth below. Nothing herein contained
shall relieve Landlord from its obligations hereunder, nor shall this Section be
construed to obligate Tenant to perform Landlord’s repair obligations.
Subject to Paragraph 20 above, if Landlord fails to cure or commence performance
of a cure for a default related to Landlord’s obligation to repair (but not
replace) the roof, exterior walls or structural foundations of the Building or
Premises within thirty (30) days after receipt of Tenant’s notice as set forth
in this Paragraph 59 above, Tenant shall deliver a second written notice to
Landlord and Lender specifying the obligation which Landlord has failed to
perform. If (i) Landlord fails to cure or commence performance of a cure for
such default within ten (10) business days after receipt of Tenant’s second
notice as set forth in this Paragraph 59 above, (ii) such failure to cure or
commence performance of a cure is not caused by something outside of Landlord’s
reasonable control, and (iii) Tenant’s ability to operate its business in the
Premises is materially adversely affected by such needed repair, then Tenant
may, at its option, in addition to any other remedy available under applicable
law, perform the repair of such roof, exterior walls or structural foundations
of the Building or Premises. Notwithstanding the previous sentence, in the event
Tenant performs repair of the roof of the Building or Premises, any roofing
contractor or subcontractor used by Tenant for such repair shall be approved in
advance by Landlord, such approval not to be unreasonably withheld, conditioned
or delayed.
Within thirty (30) days of Landlord’s receipt of a written invoice therefor,
Landlord shall reimburse Tenant for all reasonable costs incurred in performing
such repair. In the event Landlord fails to reimburse Tenant within thirty (30)
days of Landlord’s receipt of a written invoice related to Tenant’s repair of
the roof, exterior walls or structural foundations of the Building or Premises
as set forth above, Tenant shall deliver written notice to Landlord of such
failure to reimburse Tenant. If (i) Landlord fails to reimburse Tenant within
ten (10) business days of receipt of such notice and (ii) there is no genuine
dispute as to Tenant’s proper exercise of Tenant’s self-help rights set forth in
this Paragraph 59 or the amount of the reimbursement, then Tenant may offset its
monthly payments of Base Rent up to fifty percent (50%) of the required monthly
Base Rent payment until such offsets are equal to the amount of the required
reimbursement.
60.
ACCESS. Landlord agrees to provide Tenant with access to the Building and the
Premises twenty-four (24) hours per day, seven (7) days per week subject to the
Rules and Regulations, the terms and provisions of this Lease and any limitation
or restrictions resulting from an emergency or other event of force majeure of
this Lease that would prohibit Landlord from permitting Tenant to enter the
Building or the Premises.





--------------------------------------------------------------------------------



61.
ROOF IMPROVEMENTS; SATELLITE DISH: Notwithstanding anything in this Lease to the
contrary, subject to complying with all applicable Legal Requirements and Tenant
obtaining all necessary approvals, permits and consents from the applicable
governmental authorities, Tenant shall have the right to use a portion of the
roof of the Building in a location to be determined by Landlord (the “Roof
Space”) to install telecommunications satellite dishes, antennas and related
conduit connecting the satellite dish to the Premises (collectively the “Roof
Improvements”). The size, general appearance and method of installation of the
Roof Improvements shall be subject to Landlord’s prior approval. The
installation and use of the Roof Improvements by Tenant shall not negatively
impact (i) other Project tenants’ rights of quiet enjoyment or (ii) interfere
with the delivery of any services (including telecommunications services) to or
from other Project tenants’ demised premises if such other tenants have
installed equipment on the roof of the Project for such services (including
telecommunications services) prior to the installation of the Roof Improvements.
If such installation and/or use of the Roof Improvements by Tenant so interferes
with any other tenant in the Project, Landlord reserves the right to require
Tenant to relocate the Roof Improvements to another part of the Building or the
Project, change the frequency of the satellite dish or remove the same from the
Roof Space, all of which shall be at Tenant’s sole cost and expense. No
Additional Rent shall be due in connection with Tenant’s installation and use of
the Roof Improvements, provided that Tenant’s use of the Roof Improvements is
for Tenant’s sole and exclusive use and not for use by any third party. Tenant
shall be solely responsible for the cost of and shall be responsible for
obtaining any required governmental approvals (including but not limited to
change in zoning, if necessary) for the Roof Improvements and installation, use
and maintenance thereof. In addition Tenant shall be responsible for
maintaining, repairing, insuring, removing and providing utility service to the
Roof Improvements. The failure of Tenant to obtain any necessary approvals,
licenses or permits to use and/or install any Roof Improvements shall not
entitle Tenant to any Rent reduction or enable Tenant to terminate this Lease.
The installation of the Roof Improvements is at Tenant’s sole risk, expenses and
cost. In connection with Tenant’s installation of the Roof Improvements, Tenant
shall not penetrate the roof or roof membrane or make any structural
modifications to the Building. Any such penetration or structural modifications
shall be performed by Landlord, at Tenant’s cost, as determined by Landlord in
its sole discretion. Tenant agrees to indemnify and hold Landlord harmless from
and against any costs, damages or expenses related to Tenant’s installation,
use, repair, maintenance or removal of the Roof Improvements including any
adverse impact to or voiding of any of Landlord’s roof warranties. Upon
completion of any Roof Improvements Tenant shall provide Landlord with as-built
plans and operating manuals for the same. Upon termination of the Lease,
Landlord may require Tenant to remove the Roof Improvements, provided that
written notice of such removal was provided to Tenant prior to installation of
the Roof Improvements, or Tenant may elect to remove the same. If Tenant removes
the Roof Improvements or any portion thereof, it shall repair the applicable
portion(s) of the Roof Space to the condition existing prior to the installation
thereof. If Tenant fails to timely remove the Roof Improvements at the
expiration of the Term of the Lease or any early termination thereof, Landlord
shall have the right, but not the obligation to remove the





--------------------------------------------------------------------------------



same, restore any damage caused thereby, and charge Tenant, as Additional Rent
hereunder, the cost of the removal and the restoration plus a fifteen percent
(15%) administrative fee. Notwithstanding anything in this Paragraph 61 to the
contrary, Tenant’s right to install the Roof Improvements is (i) personal to
Tenant and (ii) is non-transferable to any assignee or sublessee or other party,
unless such assignee, sublessee or other party is an Affiliate. The provisions
of this Paragraph shall survive the termination or early expiration of this
Lease.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.


“LANDLORD”
BACM 2005-3 BRYAN DAIRY INDUSTRIAL, LLC, a Florida limited liability company
WITNESSES:
By:    LNR PARTNERS, LLC, a Florida limited
liability company, its Manager


/s/ Bonnie Weintraub        
Name:    Bonnie Weintraub    
By:    /s/ Steven D. Ferreira            
/s/ Angela Ospina            Name:    Steven D. Ferreira            
Name:    Angela Ospina            Title:    Vice President                
Date: 2-18-16




--------------------------------------------------------------------------------




“TENANT”
ZHONE TECHNOLOGIES, INC., a Delaware corporation
WITNESSES:




/s/ Laura Larsen        
Name:    Laura Larsen            By: /s/ Kirk Misaka            
Name:    Kirk Misaka                
/s/ Chi Hoang                Title:    CFO                    
Name:    Chi Hoang            





50
I-1345641.7

--------------------------------------------------------------------------------




SCHEDULE 1
LEGAL DESCRIPTION OF PROJECT
[exhbit101lease_image1.gif]

51
I-1345641.7

--------------------------------------------------------------------------------




[exhibit101lease_image2.gif]

52
I-1345641.7

--------------------------------------------------------------------------------




[exhibit101lease_image3.gif]

53
I-1345641.7

--------------------------------------------------------------------------------




SCHEDULE 2
FLOOR PLAN OF PREMISES AND OPTION SPACE
[exhibit101lease_image4.gif]

54
I-1345641.7

--------------------------------------------------------------------------------




SCHEDULE 3
CONSTRUCTION RIDER

THIS CONSTRUCTION RIDER (“Construction Rider”) is attached to and made a part of
that certain Office Lease dated November ___, 2015 (the “Lease”) by and between
BACM 2005-3 BRYAN DAIRY INDUSTRIAL, LLC, a Florida limited liability company
(the “Landlord”), and ZHONE TECHNOLOGIES, INC., a Delaware corporation (the
“Tenant”).
All capitalized terms used in this Construction Rider which are defined in the
Lease shall have the same respective meanings as given in the Lease.
I.Intentionally Omitted.
II.Construction of Tenant Improvements:
(1)Tenant, at Tenant’s sole expense, but subject to receipt of the Tenant
Improvement Allowance (defined below), shall be solely responsible for
construction of all leasehold improvements in the Premises as shown on the Plans
and Specifications (defined below) (the “Tenant Improvements”). Tenant shall
enter into a contract with a general contractor (the “General Contractor”) for
all Tenant Improvements. The General Contractor and all subcontractors shall (i)
abide by the Landlord’s rules and regulations, a copy of which is attached to
the Lease as Schedule 5, and with the rules and regulations set forth in this
Construction Rider; (ii) carry insurance covering Landlord as an insured party
with such coverages and in such amounts as Landlord may then require and with
carriers reasonably acceptable to Landlord to insure Landlord against liability
for injury, death or damage for the Tenant Improvements done by the General
Contractor and subcontractors; and (iii) be subject to Landlord’s prior written
approval if it is the General Contractor or a subcontractor who is furnishing
work and/or materials that cost $50,000 or more or involves a structural
component of the Building, which shall not be unreasonably withheld. Tenant
shall indemnify and hold harmless Landlord from and against all liability, cost,
expense and damages incurred as a result of Tenant’s, its General Contractor’s,
subcontractors’, architect’s, or engineer’s presence in the Premises or in
connection with the Tenant Improvements, except that the foregoing indemnity
shall not cover any amount arising from the negligence or willful misconduct of
Landlord or its agents. In connection with construction of the Tenant
Improvements, Tenant shall comply with all provisions of the Lease and this
Construction Rider. All Tenant Improvements shall be performed in accordance
with the Plans and Specifications, lien-free, in accordance with all laws and
regulations, and in a good and workmanlike manner.
(2)Within a reasonable period of time after full execution and delivery of this
Lease, Tenant shall deliver to Landlord the preliminary plans and specifications
(the “Preliminary Plans and Specifications”) showing the Tenant Improvements.
Within ten (10) business days after receipt of the Preliminary Plans and
Specifications, Landlord shall deliver notice to Tenant approving or rejecting
the Preliminary Plans and Specifications. Should Landlord fail to deliver such
notice within such ten (10) business day period, the Preliminary Plans and
Specifications

55
I-1345641.7

--------------------------------------------------------------------------------




shall be deemed approved by Landlord. If Landlord rejects the Preliminary Plans
and Specifications, Landlord shall deliver with such notice Landlord’s requested
revisions to the Preliminary Plans and Specifications. If Landlord rejects the
Preliminary Plans and Specifications, within ten (10) days after receipt of such
notice from Landlord, Tenant shall deliver to Landlord revised plans and
specifications showing the Tenant Improvements and taking into account
Landlord’s proposed revisions. Within ten (10) business days after Landlord’s
receipt of such revised plans and specifications, Landlord shall deliver notice
to Tenant approving or rejecting such plans and specifications. Should Landlord
fail to deliver such notice within such ten (10) business day period, the
Preliminary Plans and Specifications shall be deemed approved by Landlord. This
process shall continue until the parties mutually agree on the plans and
specifications. The final, mutually agreed upon plans and specifications showing
the Tenant Improvements shall be referred to as the “Plans and Specifications”.
(3)Within ten (10) days after Landlord and Tenant agree on the Plans and
Specifications, Tenant shall submit the Plans and Specifications to the
applicable governmental entity for approval of the Plans and Specifications and
issuance of all permits necessary for the construction of the Tenant
Improvements, and Tenant shall thereafter diligently pursue approval by the
applicable governmental entity of the Plans and Specifications and receipt of
such permits. If Tenant does not obtain governmental approval of the Plans and
Specifications within forty-five (45) days after Tenant submits the Plans and
Specifications to the applicable governmental entity, Landlord may, but is not
required to, attempt to obtain the governmental approval of the Plans and
Specifications.
III.Tenant Improvement Allowance.
(1)Subject to the conditions of this Construction Rider, Landlord shall pay to
Tenant a tenant improvement allowance (the “Tenant Improvement Allowance”) in
the amount equal to the lesser of: (A) One Million and 00/100 Dollars
($1,000,000.00), or (B) Tenant’s actual costs incurred in connection with the
Tenant Improvements (the “Tenant’s Cost”), to be used by Tenant toward payment
of a portion of the cost of the Tenant Improvements as set forth below. Any cost
of the Tenant Improvements over and above the Tenant Improvement Allowance, if
any, the cost of any improvements not shown on the Plans and Specifications and
the cost of any additional work required by Tenant, if any, shall be paid by
Tenant. The Tenant’s Cost shall mean all hard and soft costs incurred by Tenant
in connection with Tenant’s design, construction and completion of the Tenant
Improvements in accordance with the Plans and Specifications, properly payable
to bona fide third party unrelated claimants, including, without limitation,
data and voice cabling, fire protection system equipment, energy management
system equipment, space planning fees, architects’ and contractors’ fees,
attorneys’ fees directly related to review of construction documents related to
the Tenant Improvements, insurance and bond premiums, building permits, fees and
licenses, but exclusive of any consulting fees other than to architects and
contractors which are not affiliated with Tenant and construction management
fees, and, except as expressly set forth above, exclusive of equipment, trade
and business fixtures and other personal property of Tenant. Landlord shall not
be obligated to pay any part of the Tenant Improvement Allowance unless and
until (as determined by Landlord in Landlord’s sole

56
I-1345641.7

--------------------------------------------------------------------------------




judgment) all of the terms, conditions, and covenants set out in this
Construction Rider (and specifically the requirements of Section III(2) below)
have been satisfied.
Notwithstanding the foregoing, Tenant has entered into an agreement with Rick Z.
Smith & Associates Architects, Inc. (the “Architect”) for space planning
services related to the Tenant Improvements. Fifty percent (50%) of any space
planning fees related to work completed by the Architect prior to Tenant’s
execution and delivery of this Lease and which become due and payable by Tenant
to Architect prior to Tenant’s execution and delivery of this Lease (the “Early
Space Planning Fees”) shall be reimbursed by Landlord within thirty (30) days
after Landlord’s receipt of any invoices therefor. However, in no event shall
Landlord’s reimbursement of the Early Space Planning Fees exceed $5,000.00. The
Early Space Planning Fees shall not be included as part of the Tenant’s Cost.
Any space planning fees from the Architect related to work completed by the
Architect after Tenant’s execution and delivery of this Lease or which become
due and payable after the Tenant’s execution and delivery of this Lease shall be
included as part of Tenant’s Cost and may be reimbursed as part of the Tenant
Improvement Allowance pursuant to the terms of this Construction Rider.
(2)Provided that Tenant is not in default under the Lease beyond any applicable
grace period, nor is there an event that with the giving of notice and/or the
passage of time would constitute a default under the Lease, then Landlord shall
pay to Tenant the Tenant Improvement Allowance within thirty (30) days after the
completion of all of the events listed below.
(a)Substantial completion of the Tenant Improvements pursuant to the Plans and
Specifications and Landlord’s receipt of a certificate from Tenant’s architect
or General Contractor stating that the Tenant Improvements have been
substantially completed in accordance with the Plans and Specifications;
(b)Landlord’s receipt of lien waivers as required by Landlord for the General
Contractor and all subcontractors whose contracts are Ten Thousand and 00/100
Dollars ($10,000.00) or more;
(c)Landlord’s receipt of a copy of a Certificate of Occupancy, or similar
certificate, evidencing acceptance of the Premises by the appropriate
governmental authorities, if applicable; and
(d)Delivery of the replacement Letter of Credit, pursuant to Paragraph 24 of the
Lease, in the amount of Seven Hundred Fifty Thousand and 00/100 Dollars
($750,000.00).
(3)Tenant, at Tenant’s sole discretion, may perform the Tenant Improvements in
various phases during the Term of the Lease. If Tenant elects to perform the
Tenant Improvements in various phases, Tenant may request that Landlord pay to
Tenant part of the

57
I-1345641.7

--------------------------------------------------------------------------------




Tenant Improvement Allowance in installments as the Tenant Improvements are
completed and the conditions described in Section III(2) above are satisfied
with respect to the portion of the Tenant Improvements that have been completed.
Notwithstanding the foregoing, in no event shall Landlord be required to make
more than one (1) installment payment of the Tenant Improvement Allowance in any
thirty (30) day period.
(4)Tenant shall pay, at Tenant’s sole expense, for any costs related to the
Tenant Improvements in excess of the Tenant Improvements Allowance.
(5)Provided that all the conditions set forth in Section III(2) of this
Construction Rider above have been satisfied, in the event that there is any
remaining portion of the Tenant Improvement Allowance upon completion of the
Tenant Improvements (the “Tenant Improvement Allowance Balance”), then Landlord
shall reimburse Tenant for Tenant’s direct, out-of-pocket and reasonable moving
expenses related to Tenant’s move to the Premises in an amount that is equal to
the lesser of (i) the Tenant Improvement Allowance Balance, (ii) Two Hundred
Forty-Three Thousand and 00/100 Dollars ($243,000.00) or (iii) Tenant’s actual,
direct, out-of-pocket and reasonable moving expenses, within thirty (30) days
after Landlord’s receipt of a written invoice related to such moving expenses.
(6)Any part of the Tenant Improvement Allowance for which Tenant has not
requested reimbursement and satisfied the conditions for reimbursement on or
before December 31, 2017 shall be deemed to be forfeited by Tenant and Landlord
shall have no obligation to pay such portion of the Tenant Improvement Allowance
to Tenant.
IV.Rules and Regulations: Landlord hereby sets forth the following rules and
regulations governing the Tenant Improvements to be done by the General
Contractor, its employees and any and all subcontractors employed by the General
Contractor, and Tenant hereby agrees that the General Contractor shall comply
with these rules and regulations and any changes thereto which may reasonably be
made by Landlord. Tenant further agrees to see to it that any and all
subcontractors employed by the General Contractor comply with the same.
(1)    Permits: All permits and licenses necessary for the prosecution of the
Tenant Improvements shall be secured and paid for by the General Contractor
prior to commencement of the Tenant Improvements.
(2)    Work Area: Intentionally omitted.
(3)    Keys and Locks. Landlord shall be provided access to the Premises at all
times.
(4)    Common Areas: The General Contractor shall carefully protect all
improvements in the Common Areas (as defined in the Lease) or areas open to the
public and shall pay for repair or replacement of all damaged property therein
(whether caused by General Contractor or its agents or subcontractors) upon
demand by Landlord. The General Contractor will not perform any construction
activities or store any materials in any Common Areas or public areas. The
General Contractor will keep the Common Areas and vacant spaces of the Building
and the Project free of construction material, dirt and debris at all times.

58
I-1345641.7

--------------------------------------------------------------------------------




(5)    Water and Electricity During Construction: Intentionally omitted.
(6)    Sanitary Facilities: Intentionally omitted.
(7)    Dusty Work: The General Contractor shall notify Landlord prior to the
commencement of any extremely dusty work (e.g., sheet rock cutting, sanding,
extensive brooming, etc.) and the General Contractor shall arrange for
additional filtering capacity on the affected HVAC equipment. Failure to make
such prior notification will result in the General Contractor absorbing any
costs associated with returning any HVAC equipment damaged by dust to its
original condition.
(8)    Work Approval: All drawings, subcontractors and materials must be
approved by Landlord prior to the start of construction. Subcontractors or
materials unacceptable to the Landlord shall not be used. Change orders will be
submitted to Landlord for approval as needed and Landlord will have a period of
five (5) business days to approve or respond to change order request, such
approval will not be unreasonably withheld.
(9)    Disposition of Materials: Any and all unused construction materials shall
be disposed of by the General Contractor in the same manner as waste or unwanted
material, except as may otherwise be directed by Landlord. General Contractor
shall not use the building trash compactor. The placement of a container or
vehicle in which to empty trash must be scheduled through the management office.
The General Contractor is responsible for keeping the area around the trash
container clean at all times.
(10)    Clean-up: The General Contractor shall at all times on a day-to-day
basis keep the Premises and other areas of the Building and the Project free
from accumulations of waste material, debris or rubbish caused by or incidental
to the Tenant Improvements. Upon completion of the Tenant Improvements, the
General Contractor shall promptly remove from the Premises, the Building and the
Project, all tools, scaffolding, surplus materials, trash and debris, and shall
leave the Premises, the Building and the Project “broom clean”. Any debris,
rubbish, materials or equipment left outside the Premises or left anywhere in
the Building or the Project, shall be disposed of by Landlord, and the General
Contractor shall be responsible for promptly reimbursing Landlord for the cost
thereof.
(11)    Working Hours: The General Contractor understands that the Tenant
Improvements will be done in a building that is occupied by other tenants and
that the safety, comfort and quiet enjoyment of the tenants in the Building and
the Project is the highest priority. As such, certain operations must be
performed outside the hours of 8:00 a.m. to 6:00 p.m. Monday through Saturday to
prevent the disturbance or interruption of normal business operations. These
operations include, but are not limited to:
(a)Drilling or cutting of the concrete floor slab;
(b)Drilling or cutting of any concrete structural member;
(c)Sanding, chiseling or leveling of the concrete structure;

59
I-1345641.7

--------------------------------------------------------------------------------




(d)Delivery of drywall or large quantities of building materials;
(e)Nailing carpet tack strip;
(f)Testing the Fire Alarm System; and
(g)Any work which generates noise or vibration which may be disruptive to
occupants of the Building or the Project.
The General Contractor must obtain prior approval from Landlord to perform work
before or after 7:00 a.m. to 6:00 p.m. Monday through Sunday. The General
Contractor and subcontractors will be required to show identification to
security and sign-in prior to admittance into the Building or the Project after
hours.
(12)    Workman Conduct: No loud music will be played which can be heard outside
the Premises.
(13)    Electrical Panel Changes: All additional electrical circuits added to or
removed from existing electrical panels or any new circuits added to new
electrical panels must be appropriately marked as to the area and/or equipment
serviced by the circuit(s) in question as provided for in specifications. All
electrical panels which have covers removed for any reason (e.g., so as to allow
the addition of new circuits) or any new electrical panels which are installed
shall be left at the end of each day with all panel covers properly in place and
all panel doors securely closed. Under no circumstances will power serving other
tenants’ premises or other areas of the Building or Project be shut off without
the specific advance approval of Landlord. All electrical work will require
as-built drawings to be submitted to the management office upon completion of
work.
(14)    Welding/Cutting Torch Use: No welding or cutting torch is to be used in
the Building or the Project without the prior approval of Landlord. If such
approval is granted by Landlord, the General Contractor must have a fire
extinguisher present in the Premises at all times when the equipment is being
used. Additionally, the General Contractor must perform any such work
after-hours because of the fumes which may be associated with such
welding/cutting torch usage.
(15)    Spraying of Varnishes/Lacquer in the Building or the Project: No
varnishes/lacquers are to be sprayed in the Building or the Project without the
prior approval of the Landlord. Because of their combustible nature, this type
of work should normally be done off-site. Anyone found spraying these compounds
in or around the Building or the Project without the approval of the Landlord
will be required to cease such work.
(16)    Draining of Sprinkler Lines: Any work which will involve the draining of
a sprinkler line or otherwise affect the sprinkler system in the Building or the
Project must be approved in advance by Landlord. In all instances where this is
done, the system may not be left inoperable overnight. De-energizing of the fire
pump related to drainage of the sprinkler lines will be done only by Landlord’s
personnel.

60
I-1345641.7

--------------------------------------------------------------------------------




(17)    Deliveries: All deliveries and/or pick-ups by the General Contractor or
its vendors must be made through the Building loading dock and freight entrance
or as otherwise specifically provided by Landlord. All delivery vehicles are
governed by a one (1) hour parking limitation. Deliveries of drywall and other
oversized material must be scheduled for delivery on weekends through the
management office.
(18)    Parking: Landlord will not be responsible for damages or thefts to any
vehicles parked in the Building or the Project.
(19)    Posting of Rules and Regulations: A copy of these rules and regulations,
acknowledged and accepted by the General Contractor, must be posted in the
Premises in a location clearly visible to all workers. It is the General
Contractor’s responsibility to instruct its employees and all subcontractors to
familiarize themselves with these rules and to enforce compliance with these
rules at all times.
(20)    Life Safety System: The General Contractor shall be held responsible for
maintaining the integrity of the life safety systems in areas of the Building or
the Project under its construction supervision and within its control.
Should performance of the Tenant Improvements, including welding, the use of a
cutting torch, or any other activity, interfere with the fire alarm system
wiring or otherwise trigger or affect the fire alarm system, the General
Contractor must contact Landlord prior to commencing such activity.
The General Contractor shall take any and all reasonable steps to prevent
accidental triggering of the fire and smoke detection devices within or adjacent
to the Premises. Such steps shall not include disconnecting any such devices,
but rather shall involve the installation of dust barriers around smoke
detectors, etc.
All stairwell doors will remain closed at all times.
(21)    Light Bulbs and Ballasts: The General Contractor is responsible for
ensuring that all light fixtures in the Premises are working properly and are
fully lit upon job completion. This includes replacement of bulbs and ballasts
as required in light fixtures that are replaced, added or repositioned.
(22)    Providing of Licenses: General Contractor will supply to the management
office a copy of the General Contractor’s License, Certificate of Insurance, and
a Letter of Competency.
(23)    Access: Intentionally omitted.
(24)    Non-Compliance: Non-compliance with these regulations will result in the
possible barring of the General Contractor from current or future activities in
the Building. Any costs incurred by Landlord in cleaning the Project, the
Building or Premises or repairing damage resulting from the General Contractor’s
activities (including the activities of any of the General

61
I-1345641.7

--------------------------------------------------------------------------------




Contractor’s employees or subcontractors) will be billed to the General
Contractor or set off against future payments to the General Contractor.
V.Default. Any failure of Tenant, the General Contractor or any subcontractor to
comply with the requirements of this Construction Rider shall constitute a
default by Tenant under the Lease and Landlord shall have and may pursue all
remedies available to Landlord under the Lease, at law or in equity.



62
I-1345641.7

--------------------------------------------------------------------------------




SCHEDULE 4
INTENTIONALLY OMITTED

63
I-1345641.7

--------------------------------------------------------------------------------




SCHEDULE 5
RULES AND REGULATIONS
1.
In the event of any conflict between the terms of these rules and regulations
and the express provisions of the Lease, the express, applicable provisions of
the Lease shall control. Landlord reserves the right, without the approval of
Tenant, to rescind, add to and amend any rules or regulations, to add new
reasonable rules; provided that such rules and regulations do not conflict with
the terms of the Lease and are uniformly enforced against all Tenants. Tenant
shall provide a copy of these rules and regulations to each of its employees to
facilitate compliance with these standards.

2.
The sidewalks, walks, plaza entries, corridors, ramps, staircases and elevators
of the Project shall not be obstructed, and shall not be used by Tenant, or the
employees, agents, servants, visitors or invitees of Tenant, for any purpose
other than ingress and egress to and from the Premises. No skateboards, roller
skates, roller blades or similar items shall be used in or about the Project.

3.
No freight, furniture or other large or bulky merchandise or equipment of any
description will be received into the Project or carried into the elevators, if
any, except in such a manner, during such hours and using such elevators and
passageways as may be approved or designated by Landlord, and then only upon
having been scheduled in advance. Any hand trucks, carryalls, or similar
equipment used for the delivery or receipt of merchandise or equipment shall be
equipped with rubber tires, side guards and such other safeguards as Landlord
shall reasonably require. Although Landlord or its personnel may participate or
assist in the supervision of such movement, Tenant assumes financial
responsibility for all risks as to damage to articles moved and injury to
persons or public engaged or not engaged in such movement, including any
equipment, property or personnel of Landlord damaged or injured in connection
with carrying out this service for Tenant.

4.
Landlord shall have the right to prescribe the weight, position and manner of
installation of safes or other heavy equipment which shall, if considered
necessary by Landlord, be installed in a manner which shall insure satisfactory
weight distribution. All damage done to the Project by reason of a safe or any
other article of Tenant's office equipment being on the Premises shall be
repaired at the expense of Tenant. The time, routing and manner of moving safes
or other heavy equipment shall be subject to prior approval by Landlord.

5.
Only persons authorized by Landlord will be permitted to furnish newspapers,
ice, drinking water, towels, barbering, shoe shining, janitorial services, floor
polishing and


64
I-1345641.7

--------------------------------------------------------------------------------




other similar services and concessions in the Project, and only at hours and
under regulations fixed by Landlord.
6.
Tenant, or the employees, agents, servants, visitors or invitees of Tenant,
shall not at any time place, leave or discard any rubbish, paper, articles or
object of any kind whatsoever outside the doors of the Premises or in the
corridors or passageways of the Project.

7.
Tenant shall not place, or cause or allow to be placed, any sign, placard,
picture, advertisement, notice or lettering whatsoever, in, about or on the
exterior of the Premises, Building or Project, or which is visible from the
exterior of the Project (e.g. in a window), except in and at such places as may
be designated by Landlord and consented to by Landlord in writing. Any such
sign, placard, advertisement, picture, notice or lettering so placed without
such consent may be removed by Landlord without notice to and at the expense of
Tenant. All lettering and graphics on corridor doors shall conform to the
building standard prescribed by Landlord.

8.
Tenant shall not place, or cause or allow to be placed, any satellite dish,
communications equipment, computer or microwave receiving equipment, antennae or
other similar equipment about or on the exterior of the Premises, Building or
Project. Any such equipment so placed may be removed by Landlord without notice
to and at the expense of Tenant.

9.
Canvassing, soliciting or peddling in the Building and/or Project is prohibited
and Tenant shall cooperate reasonably to prevent same.

10.
Landlord shall have the right to exclude any person from the Project, and any
person in the Project will be subject to identification by employees and agents
of Landlord. Any persons in or entering the Project shall be required to comply
with the security policies of the Project, including, without limitation, the
showing of suitable identification and signing of a Building register when
entering or leaving the Building. If Tenant desires additional security service
for the Premises, Tenant shall have the right (with advance written consent of
Landlord) to obtain such additional service at Tenant's sole cost and expense.
Tenant shall keep doors to unattended areas locked and shall otherwise exercise
reasonable precautions to protect property from theft, loss or damage. Landlord
shall not be responsible for the theft, loss or damage of any property or for
any error with regard to the exclusion from or admission to the Project of any
person. In case of invasion, mob, riot or public incitement, the Landlord
reserves the right to prevent access to the Project during the continuance of
same by closing the doors or taking other measures for the safety of the tenants
and protection of the Project and property or persons therein.

11.
Only workmen employed, designated or approved by Landlord may be employed for
repairs, installations, alterations, painting, material moving and other similar
work that may be done in or on the Project.

12.
Intentionally omitted.


65
I-1345641.7

--------------------------------------------------------------------------------




13.
Tenant shall not mark, paint, drill into, or in any way deface any part of the
Project or the Premises. No boring, driving of nails or screws, cutting or
stringing of wires shall be permitted, except with the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed. Tenant
shall not install any resilient tile or similar floor covering in the Premises,
except with the prior approval of Landlord, which approval shall not be
unreasonably withheld or delayed.

14.
No additional locks or bolts of any kind shall be placed on any door in the
Project or the Premises and no lock on any door therein shall be changed or
altered in any respect. Tenant shall not make duplicate keys. All keys shall be
returned to Landlord upon the termination of this Lease and Tenant shall give to
Landlord the explanations of the combinations of all safes, vaults and
combination locks remaining with the Premises. Landlord may at all times keep a
pass key to the Premises. All entrance doors to the Premises shall be left
closed at all times and left locked when the Premises are not in use.

15.
Tenant shall give immediate notice to Landlord in case of known theft,
unauthorized solicitation or accident in the Premises or in the Project, or of
known defects therein or in any fixtures or equipment, or of any known emergency
in the Project.

16.
Tenant shall not use the Premises or permit the Premises to be used for
photographic, multilith or multigraph reproductions, except in connection with
its own business and not as a service for others without Landlord's prior
written permission.

17.
No animals or birds shall be brought or kept in or about the Project, with the
exception of guide dogs accompanying visually handicapped persons.

18.
No awnings, draperies, shutters or other interior or exterior window coverings
that are visible from the exterior of the Building or from the exterior of the
Premises within the Building may be installed by Tenant without Landlord's prior
written consent.

19.
Intentionally omitted.

20.
No portion of the Premises or any other part of the Project shall at any time be
used or occupied as sleeping or lodging quarters.

21.
Tenant shall at all times keep the Premises neat and orderly.

22.
The toilet rooms, urinals, wash bowls and other apparatus shall not be used for
any purpose other than that for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein. The expenses of any
breakage, stoppage or damage, resulting from the violation of this rule shall be
borne by the Tenant who (or whose employees or invitees) shall have caused such
damage.

23.
All tenant modifications resulting from alterations or physical additions in or
to the Premises must conform to all applicable building and fire codes. Tenant
shall obtain


66
I-1345641.7

--------------------------------------------------------------------------------




written approval from the management office prior to commencement of any such
modifications and shall deliver as built plans to the management office upon
completion.
24.
Tenant shall not park (and shall ensure that Tenant's employees, agents, and
invitees do not park) in any reserved parking space other than those reserved
parking spaces, if any, specifically assigned to Tenant. Any vehicle improperly
parked, or parked in any unauthorized parking area in the Project, shall be
towed at the vehicle owner's expense and without further or additional notice.

25.
Persons using the parking area serving the Project do so at their own risk.
Landlord specifically disclaims all liability, except when caused solely by its
gross negligence or willful misconduct, for any personal injury incurred by
users of the parking area, their agents, employees, family, friends, guests or
invitees, or as a result of damage to, theft of, or destruction of any vehicle
or any contents thereof, as a result of the operation or parking of vehicles in
the parking area.

Smoking is prohibited in the Premises, Building and Project except in
specifically marked areas designated by Landlord.

67
I-1345641.7

--------------------------------------------------------------------------------




SCHEDULE 6
TENANT ACCEPTANCE LETTER
This declaration is hereby attached to and made part of the Lease dated
_________ entered into by and between ____________________________ as Landlord
and __________________ as Tenant. Tenant, hereby confirms as of ___________,
20__ the following:
1.    Tenant has accepted possession of the Premises on __________, 20__ and is
currently able to occupy the same.
2.    The Commencement Date as defined in the Lease is __________, 20__.
3.    The Expiration Date of the Lease is ________________, 20__.
4.    All alterations and improvements required to be performed by Landlord
pursuant to the terms of the Lease to prepare the entire Premises for Tenant’s
initial occupancy have been satisfactorily completed, except for the following:
____________________________________.
5.    As of the date hereof, Landlord has fulfilled all of its obligations under
the Lease.
6.    The Lease is in full force and effect and has not been modified, altered,
or amended, except pursuant to any instruments described above, if any.
7.    There are no offsets or credits against Base Rent or Additional Rent, nor
has any Base Rent or Additional Rent been prepaid except as provided pursuant to
the terms of the Lease.
8.    Tenant has no notice of any prior assignment, hypothecation, or pledge of
the Lease or any Rents due under the Lease.
 
“TENANT”
 
 
 
 
 
 
 
By: ___________________________________
 
Name: ____________________________
 
Title: ________________________________
 
 
 
 
 
 




68
I-1345641.7

--------------------------------------------------------------------------------




SCHEDULE 7
TENANT’S SIGNAGE


[exhibit101lease_image5.gif]
[exhibit101lease_image6.gif]

69
I-1345641.7

--------------------------------------------------------------------------------




SCHEDULE 8
INTENTIONALLY OMITTED









70
I-1345641.7